Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
ASSET PURCHASE AGREEMENT
 
 
by and among
 
 
GWIRE CORPORATION
 
 
as the Purchaser,
 
 
RAPID MEDICAL RESPONSE, LLC,
 
 
ORBIT MEDICAL RESPONSE
 
 
and
 
 
GREEN WIRE, LLC
 
 
as the Sellers
 
 
Dated Effective as of September 1, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated effective as of
September 1, 2012, is made and entered into by and among GWire Corporation, a
Utah corporation (the “Purchaser”), ActiveCare, Inc., a Delaware corporation
(“ActiveCare”), Rapid Medical Response, LLC, a Utah limited liability company
(“Rapid”), Orbit Medical Response, LLC, a Utah limited liability company
(“Orbit”), and Green Wire, LLC, a Utah limited liability company (“Green Wire”
with each of Rapid, Orbit and Green Wire a “Seller”, and collectively, the
“Sellers”). The Purchaser and the Sellers are sometimes individually referred to
herein as a “Party” and collectively as the “Parties.”
 
A.           Sellers provide personal medical response products and services to
consumers and operate a call center relating thereto (the “Business”) in the
state of Utah.
 
B.           The Parties desire to enter into this Agreement pursuant to which
the Sellers propose to sell to the Purchaser, and the Purchaser proposes to
purchase from the Sellers, certain of the assets used or held for use by the
Sellers in the conduct of the Business as a going concern, and the Purchaser
proposes to assume certain of the liabilities and obligations of the Sellers
(the “Acquisition”).
 
C.           The Parties desire to make certain representations, warranties and
agreements in connection with the Acquisition.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the Parties agree as
follows:
 
 
ARTICLE I
DEFINITIONS
 
 
Section 1.1.                      Definitions.
 
The following Terms, as used herein, have the following meanings:
 
“Accounts Payable” means monies owed to vendors for goods and services received
that are not yet paid.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person. For purposes of this definition, “control,” when used with respect to
any specified Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in the City of Salt Lake City, Utah.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Employee Benefit Plan” means each plan, fund, program, agreement or arrangement
(i) with respect to which the Sellers has any liability, whether actual or
contingent, direct or indirect and (ii) which provide employee benefits or for
the remuneration, direct or indirect, of employees, former employees, directors,
officers, consultants, independent contractors, contingent workers or leased
employees of the Sellers or any Person that together with the Sellers would be a
single employer within the meaning of Section 414 of the Code (whether written
or oral), including, without limitation, each “welfare” plan (within the meaning
of Section 3(1) of ERISA) and each “pension” plan (within the meaning of
Section 3(2) of ERISA).
 
 
1

--------------------------------------------------------------------------------

 
 
“Computer Software” means all computer programs, materials, tapes, source and
object code, and all prior and proposed versions, releases, modifications,
updates, upgrades and enhancements thereto, as well as all documentation and
listings related thereto used by the Sellers.
 
“Contract” means any written or oral contract, Permit, loan or credit agreement,
note, bond, mortgage, indenture, lease, sublease, purchase order or other
agreement, instrument, concession, franchise or license.
 
“Databases” means databases in all forms, versions and media, together with
prior and proposed updates, modifications and enhancements thereto, as well as
all documentation and listings therefor used by the Sellers.
 
“Effective Time” means 12:01 a.m. on September 1, 2012.
 
“Environmental Laws” means any federal, state, local or foreign law (including,
without limitation, common law), treaty, judicial decision, regulation, rule,
judgment, order, decree, injunction, permit or governmental restriction or any
agreement with any Governmental Entity or other third party, whether now or
hereafter in effect, relating to the environment, human health and safety or to
pollutants, contaminants, wastes or chemicals or any toxic, radioactive,
ignitable, corrosive, reactive or otherwise hazardous substances, wastes or
materials.
 
“Equity Interests” means (i) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether voting or nonvoting) of capital stock, including each
class of common stock and preferred stock of such Person, and (ii) with respect
to any Person that is not a corporation, any and all general partnership
interests, limited partnership interests, membership or limited liability
company interests, beneficial interests or other equity interests of or in such
Person (including any common, preferred or other interest in the capital or
profits of such Person, and whether or not having voting or similar rights).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Federal Health Care Program” shall have the meaning given in 42 U.S.C. §
1320a-7b(f), as amended.
 
“GAAP” means United States generally accepted accounting principles.
 
“Governmental Entity” means any federal, state or local or foreign government or
any court, administrative or regulatory agency or commission or other
governmental authority or agency, domestic or foreign (including, without
limitation, regulatory authorities, carriers, intermediaries or other
instrumentalities administering Federal Health Care Programs).
 
 
2

--------------------------------------------------------------------------------

 
 
“Hazardous Materials” mean any waste, pollutant, contaminant, hazardous
substance, toxic, ignitable, reactive or corrosive substance, hazardous waste,
special waste, industrial substance, by-product, process intermediate product or
waste, petroleum or petroleum-derived substance or waste, chemical liquids or
solids, liquid or gaseous products or any constituent of any such substance or
waste, the use, handling or disposal of which by the Sellers is in any way
governed by or subject to any applicable Environmental Law.
 
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended, and any rules or regulations promulgated thereunder.
 
“Intellectual Property” means the tangible and intangible rights or interests
and intellectual property rights evidenced by, embodied in, or associated with
(A)  any patents, patent applications and inventions and discoveries that may be
patentable, (B) any works of authorship or expression which includes but is not
limited to Computer Software, Databases and business plans, whether or not
copyrightable, including moral rights and copyrights recognized by law, together
with any renewal or extension thereof, (C) any logos, trademarks, domain names,
service marks, trade names and trade dress, and all goodwill relating thereto,
(D) any trade secrets, technology licenses, confidential information, shop
rights and other intellectual property rights owned or claimed and embodied
therein, or associated therewith, or similar rights protectable under any laws
or international conventions throughout the world, and (E) in each case of the
foregoing items (A) through (D), the right to apply for registrations,
certificates, or renewals with respect thereto and the right to prosecute,
enforce, obtain damages relating to, settle or release any past, present, or
future infringement thereof.
 
“Knowledge” shall mean, as follows:
 
(A)           an individual will be deemed to have “Knowledge” of a particular
fact or other matter if:
 
(i)           such individual is actually aware of such fact or other matter; or
 
(ii)           a prudent individual could be expected to discover or otherwise
become aware of such fact or other matter in the course of conducting a
reasonably comprehensive investigation concerning the existence of such fact or
other matter.
 
(B)           a Person (other than an individual) will be deemed to have
“Knowledge” of a particular fact or other matter if any individual who is
serving as a director, officer, partner, member, manager, executor or trustee of
such Person (or in any similar capacity) has, or at any time had, Knowledge of
such fact or other matter.
 
“Law” means any law (both common and statutory law and civil and criminal law),
treaty, convention, rule, directive, legislation, ordinance, regulatory code
(including, without limitation, statutory instruments, guidance notes,
circulars, directives, decisions, rules and regulations) or similar provision
having the force of law or an Order of any Governmental Entity or any self
regulatory organization.
 
“Liability” means any actual or potential liability or obligation (including as
related to Taxes), whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated and whether due or
to become due, regardless of when asserted.
 
 
3

--------------------------------------------------------------------------------

 
 
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, easement, reservation, cloud, servitude, right of
way, option, right of first refusal, community property interest, equitable
interest, restriction of any kind, conditional sale or other title retention
agreement, any agreement to provide any of the foregoing and all other
encumbrances, whether or not relating to the extension of credit or the
borrowing of money, whether imposed Contract, Law, equity or otherwise, or other
adverse claim of any kind in respect of such property or asset. For the purposes
of this Agreement, a Person shall be deemed to own subject to a Lien any
property or asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such property or asset.
 
“Material Adverse Effect” means any state of facts, change, event, effect or
occurrence (whether or not constituting a breach of a representation, warranty
or covenant set forth in this Agreement) that, individually or in the aggregate,
is or may be reasonably likely to be materially adverse to the Sellers’
near-term or long-term projected business, financial condition, results of
operations, properties, assets or Liabilities (including, without limitation,
contingent Liabilities) or the Assets taken as a whole. A Material Adverse
Effect shall also include any state of facts, change, event or occurrence that
shall have occurred or been threatened that (when taken together with all other
adverse state of facts, changes, events, effects or occurrences that have
occurred or been threatened) is or would be reasonably likely to prevent or
materially delay the performance by the Sellers of any of its obligations under
this Agreement or the consummation of the transactions contemplated hereby.
 
“Medical Reimbursement Program” means all private and government reimbursement
programs to which the Sellers participates, including, as applicable, health
maintenance organizations, preferred provider organizations, other managed care
plans, Medicare, Medicaid and all other programs that qualify as a Federal
Health Care Program or State Health Care Program.
 
“Orders” means judgments, writs, decrees, compliance agreements, injunctions or
judicial or administrative orders and legally binding determinations of any
Governmental Entity or arbitrator.
 
“Permits” means all permits, licenses, authorizations, filings or registrations,
franchises, approvals, certificates, exemptions, variances and similar rights
obtained, or required to be obtained, from Governmental Entities.
 
“Permitted Liens” means (i) Liens for Taxes not yet due and payable,
(ii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and repairmen incurred in the ordinary course of business
consistent with past practice and not yet delinquent and (iii) zoning, building,
or other restrictions, variances, covenants, rights of way, encumbrances,
easements and other minor irregularities in title, none of which, individually
or in the aggregate, (A) interfere in any material respect with the present use
of or occupancy of such parcel by the Sellers, (B) have more than an immaterial
effect on the value thereof or their use or (C) would impair the ability of such
parcel to be sold for their present use.
 
 
4

--------------------------------------------------------------------------------

 
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and the portion of any Straddle Period ending on the Closing Date.
 
“Proceedings” means actions, suits, claims, litigations, reviews and
investigations and legal, administrative or arbitration proceedings.
 
“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date. For Taxes imposed on a periodic basis, the portion of such
Taxes that is payable for the portion of such taxable period ending on the
Closing Date shall be the amount of such Tax for the entire period (or, in the
case of such Taxes determined on an arrears basis, the amount of such Tax for
the preceding period) multiplied by a fraction, the numerator of which is the
number of days in the portion of such taxable period ending on such Closing Date
and the denominator of which is the number of days in the entire taxable
period).
 
“Taxes” means all taxes, assessments, charges, duties, fees, levies or other
governmental charges (including interest, penalties, additions to tax or
additional amounts associated therewith), including income, franchise, capital
stock, real property, personal property, tangible, withholding, employment,
payroll, social security, social contribution, unemployment compensation,
disability, transfer, sales, use, excise, gross receipts, value-added and all
other taxes of any kind whatsoever (whether estimated or not) imposed by any
Governmental Entity, whether disputed or not, imposed by any Governmental
Entity.
 
“Tax Return” shall mean any report, return, declaration or other information
required to be supplied to a Governmental Entity in connection with Taxes,
including estimated returns, claims for refund and schedules and reports of
every kind with respect to Taxes.
 
ARTICLE II
PURCHASE AND SALE
 
Section 2.1.                      Agreement to Purchase and Sell.
 
Subject to the terms and conditions of this Agreement, effective as of the
Effective Time and except for the Excluded Assets, the Sellers will grant, sell,
assign, transfer and deliver to the Purchaser, and the Purchaser will purchase
and acquire from the Sellers, all right, title and interest of the Sellers in,
to and under the assets, properties and business, of every kind and description,
wherever located, real, personal or mixed, tangible or intangible, owned or held
or used in the conduct of the Business by the Sellers as the same shall exist as
of the Effective Time, and all of the assets of the Business thereafter acquired
by the Sellers (which assets, properties and rights, other than the Excluded
Assets, are collectively referred to in this Agreement as the “Assets”), free
and clear of all Liens, other than Permitted Liens, and the Purchaser will
assume the Assumed Liabilities (as hereinafter defined).
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.2.                      Assets.
 
Except as otherwise expressly set forth in Section 2.3, the Assets shall
include, without limitation, the following assets, properties and rights of the
Sellers as of the Effective Time:
 
(a)           all cash, cash equivalents and marketable securities and all
rights to any bank accounts of the Sellers, all deposits, advances and
overpayments, including, without limitation, all customer deposits and
overpayments relating to the period after the Effective Time or deposits and
overpayments related to ongoing customer services deposited prior to the
Effective Time and performed and earned after the Effective Time;
 
(b)           all furniture, fixtures, equipment and all other tangible assets
and personal property;
 
(c)           all rights of the Sellers under those Contracts, to the extent
transferable in accordance with applicable Law, set forth on Schedule 4.11
(unless indicated to the contrary thereon) or that are of the type that would
have been listed thereon except that they involve payments in an amount less
than the applicable amount set forth in Section 4.11 (collectively, the “Assumed
Contracts”);
 
(d)           all Computer Software;
 
(e)           all goodwill, going concern value, patents, patent applications,
patent rights, copyrights, copyright applications, URLs, domain names, methods,
know-how, software, technical documentation, processes, procedures, inventions,
trade secrets, trademarks, trade names, trade dress, logos, fictitious business
names (d/b/as), telephone numbers, confidential information, franchises,
customer lists, customer files, employee files, instructions, marketing
materials, advertising records, service marks, service names, registered user
names, technology, research records, data, designs, plans, drawings,
manufacturing know-how and formulas, and other intellectual property, whether
patentable or unpatentable, and other intellectual or proprietary rights or
property of the Business (and all rights thereto and applications therefor),
including, without limitation, the Intellectual Property;
 
(f)           all Leased Real Property and all licenses, permits, approvals,
qualifications, easements and other rights relating thereto;
 
(g)           all rights in and under all express or implied guarantees,
warranties, representations, covenants, indemnities and similar rights in favor
of the Sellers;
 
(h)           all Permits, qualifications, product registrations, safety
certifications, authorizations or similar rights to the extent that they are
assignable, including those Permits set forth on Schedule 4.19;
 
(i)           all information, files, correspondence, records, data, plans,
reports, Contracts and recorded knowledge (other than customer and employee
files), including customer, supplier, price and mailing lists, and all
accounting or other books and records of the Business in whatever media retained
or stored, including, without limitation, computer programs and disks; and
 
 
6

--------------------------------------------------------------------------------

 
 
(j)           all issued and outstanding member interests of Discount Health
Group LLC
 
(k)           all other tangible and intangible assets of any kind or
description, wherever located, that are (i) carried on the books of the Business
or (ii) owned by the Sellers and related to the Business.
 
Section 2.3.                      Excluded Assets.
 
Notwithstanding anything to the contrary set forth in this Agreement, the Assets
will not include the following assets, properties and rights of or owned by the
Sellers (collectively, the “Excluded Assets”):
 
(a)           any intercompany notes;
 
(b)           all ownership and other rights with respect to the Sellers’
Employee Benefit Plans;
 
(c)           any Permit, qualification, registration, certification,
authorization or similar right that by its terms is not transferable to the
Purchaser, including those indicated on Schedule 4.19 as not being transferable;
 
(d)           all rights to causes of action, lawsuits, judgments, claims and
demands of any nature available to or being pursued by the Sellers, whether
arising by way of counterclaim or otherwise;
 
(e)           the charter documents of the Sellers, minute books, stock ledgers,
Tax Returns, books of account and other constituent records relating to the
organization of the Sellers;
 
(f)           tax refunds relating to periods prior the Effective Time;
 
(g)           deposits (other than those deposits related to the Assumed
Contracts) except as otherwise provided in Section 2.2(a);
 
(h)           all pre-paid expenses and pre-paid insurance premiums;
 
(i)           all accounts receivable, notes receivable and other receivables
and any security therefor (other than customer deposits and overpayments) except
as otherwise provided in Section 2.2(a);
 
(j)           employee files, to the extent required by Law to be retained by
the Sellers;
 
(k)           all rights of the Sellers under this Agreement all other
agreements and documents contemplated hereby; and
 
(l)           those specific assets listed on Schedule 2.3.
 
Section 2.4.                      Assumed Liabilities.
 
(a)           ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, EXCEPT
FOR THE ASSUMED LIABILITIES DESCRIBED IN SECTION 2.4(b), THE PURCHASER SHALL NOT
AND THE PURCHASER DOES NOT ASSUME ANY LIABILITIES OF THE SELLERS WHETHER OR NOT
ARISING OUT OF OR RELATING TO THE ASSETS OR THE BUSINESS OR ANY OTHER BUSINESS
OF THE SELLERS, ALL OF WHICH LIABILITIES SHALL, AT AND AFTER THE EFFECTIVE TIME,
REMAIN THE EXCLUSIVE RESPONSIBILITY OF THE SELLERS (AS APPLICABLE).
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           As the sole exception to the provisions in Section 2.4(a),
effective as of the Effective Time, the Purchaser will assume and agree to pay,
discharge or perform, as appropriate, (i) all liabilities and obligations of the
Sellers under the Assumed Contracts to the extent such obligations are not
required to be performed prior to the Effective Time and accrue and relate to
the operations of the Business subsequent to the Effective Time,(ii) all
Liabilities that arise out of the ownership or operation of any of the Assets by
the Purchaser after the Effective Time, (iii) the Accounts Payable of the
Sellers that are set out on Schedule 2.4(b)(iii), and (iv) amounts advanced by
Rob Gallup and Shawn Ross, two Affiliates of the Sellers, to cover operating
expenses of Sellers following the Effective Time through the Closing, as set
forth on Schedule 2.4(b)(iv), the final amount of which shall not exceed
$______1 and shall be provided by the Sellers to the Purchaser at the Closing
(collectively, the “Assumed Liabilities”).
 
Section 2.5.                      Excluded Liabilities.
 
Specifically, and without in any way limiting the Assumed Liabilities as set
forth in Section 2.4, the Assumed Liabilities shall not include, and in no event
shall the Purchaser assume, agree to pay, discharge or satisfy, or otherwise
have any responsibility for, any Liability (together with all other Liabilities
of the Sellers that are not Assumed Liabilities, the “Excluded Liabilities”):
 
(a)           for any accrued or unaccrued expenses related to the Sellers’
employees (or former employees), including, without limitation, payroll, payroll
Taxes, business expenses, bonus, salary (including, without limitation, salary
related to overtime and work-related travel), accrued vacations, fringe, pension
or profit sharing benefits or severance pay, other than those expenses set forth
on Schedule 2.4(b)(iv);
 
(b)           for Accounts Payable of the Sellers not identified on Schedule
2.4(b)(iii);
 
(c)           for any Taxes of the Sellers, any Affiliate of the Sellers or of
any other Person imposed on the Sellers as a transferee or successor by
Contract, Law or otherwise;
 
(d)           for any indebtedness with respect to borrowed money and notes
payable, including any interest or penalties accrued thereon (collectively, the
“Sellers’ Debt”);
 
(e)           relating to, resulting from or arising out of (i) claims made in
pending or future Proceedings or (ii) claims based on violations of Law as in
effect on or prior to the Closing, breach of contract, employment practices or
environmental, health and safety matters or any other actual or alleged failure
of the Sellers to perform any obligation, in each case arising out of or
relating to events which shall have occurred, or services performed, or the
operation of the Business prior to the Closing and which do not arise from
services performed by Purchaser after the Closing or to Purchaser’s operation of
the Business after the Closing;
 
(f)           pertaining to any Excluded Asset;
 
____________________
1 Amount and relevant schedule to be finalized in connection with the closing

 
 
8

--------------------------------------------------------------------------------

 
 
(g)           relating to, resulting from or arising out of any former
operations of the Sellers that have been discontinued or disposed of prior to
the Closing;
 
(h)           under or relating to any Employee Benefit Plan, if applicable,
whether or not such Liability arises prior to or after the Closing Date;
 
(i)           of the Sellers arising or incurred in connection with the
negotiation, preparation and execution of this Agreement and the transactions
contemplated hereby and any fees and expenses of counsel, accountants, brokers,
financial advisors or other experts of the Sellers; or
 
(j)           any Liabilities that are not Assumed Liabilities.
 
Such Excluded Liabilities shall include all Proceedings relating to any or all
of the foregoing and all costs and expenses in connection therewith.
 
ARTICLE III
PURCHASE PRICE; ALLOCATIONS
 
Section 3.1.                      Purchase Price.
 
The aggregate amount to be paid for the Assets shall be up to Two Million Seven
Hundred Forty Thousand One Hundred and Eighty-one Dollars $2,740,181 (the
“Purchase Price”) consisting of (a) Purchaser’s promissory notes issued to the
Sellers in such names and proportions determined in accordance with the
allocation of the Purchase Price among the Sellers set forth in Schedule 3.3 in
the aggregate amount of Two Million Six Hundred Ninety Thousand One Hundred and
Eighty-one Dollars ($2,690,181) payable in thirty-six (36) monthly aggregate
installments of Seventy-five Thousand Dollars ($75,000) with the first such
payment due on the Closing Date (the “First Note Payment”), each in the form
attached hereto as Exhibit A (the “Purchaser’s Promissory Notes”) and secured by
the assets of the Purchaser as set forth in the Security Agreement in the form
attached as Exhibit B (the “Security Agreement”) and guaranteed by ActiveCare
pursuant to the Guaranty in the form attached as Exhibit C (the “Guaranty”), and
(b) Twenty Thousand (20,000) shares (the “ActiveCare Shares”) of the Preferred
Series D  Stock of ActiveCare having an aggregate value as of the date of this
Agreement of Fifty Thousand Dollars ($50,000). Certificates representing the
ActiveCare Shares shall be issued to the Sellers in such names and proportions
as directed by Sellers on the Closing Date.  In addition to the foregoing
payments, as consideration for the grant, sale, assignment, transfer and
delivery of the Assets, the Purchaser shall assume and discharge fully the
Assumed Liabilities as such Assumed Liabilities mature according to their terms.
 
Section 3.2.                      Payment of Purchase Price; Delivery of
ActiveCare Shares.
 
On the Closing Date, (a) the Purchaser shall deliver executed Purchaser’s
Promissory Notes to the Sellers, (b) the Purchaser shall deliver the executed
Security Agreement to the Sellers, (c) ActiveCare shall deliver the executed
Guaranty, (d) ActiveCare shall deliver stock certificates representing the
ActiveCare Shares to the Sellers, (e) the Purchaser shall deliver the First Note
Payment, less $13,154.99 (the “Estimated Philippines Bonus Reimbursement
Amount”), which offset amount shall be allocated among the Sellers ratably in
accordance with the allocation of the Purchase Price among the Sellers set forth
on Schedule 3.3, and (f) the Purchaser shall deliver to Rob Gallup and Shawn
Ross the amounts set forth on Schedule 2.4(b)(iv).
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.3.                      Allocation of Purchase Price.
 
The allocation of the Purchase Price (and all other capitalized costs) among the
Sellers, and among the Assets and the non-competition covenants contained in
Section 6.4 in accordance with Code Section 1060 and the U.S. Treasury
regulations thereunder (and any similar provision of state, local or foreign
Law, as appropriate), shall be as set forth on Schedule 3.3. The parties, except
as required by applicable Law, shall report, act and file Tax Returns in all
respects and for all purposes in a manner consistent with such allocation, and
shall not take any position before any Governmental Entity that is in any way
inconsistent with such allocation. The Sellers shall timely and properly
prepare, execute, file and deliver all such documents, forms and other
information as the Purchaser may reasonably request to prepare such allocation.
 
Section 3.4.                      Allocation of Certain Items.
 
With respect to certain expenses incurred with respect to the Assets in the
operation of the Business, the following allocations will be made between the
Purchaser and the Sellers:
 
(a)           Taxes. Real and ad valorem property Taxes (or any other Tax that
is imposed on a periodic basis) will be apportioned at the Closing based upon
the number of days in the taxable period before and after the Effective Time and
the amounts set forth in the current Tax bills.
 
(b)           Utilities. Utilities, water and sewer charges will be apportioned
based upon the number of Business Days occurring before and after the Effective
Time during the billing period for each such charge.
 
(c)           Lease Payments. All lease payments under the Real Property Leases
will be apportioned based upon the number of days occurring before and after the
Effective Time during the rental period for each such payment.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY AND THE SELLERS
 
 
The Sellers, jointly and severally, represent and warrant to the Purchaser as
follows:
 
Section 4.1.                      Organization; Ownership.
 
(a)           Organization.  Each Seller is a limited liability company duly
formed and validly existing under the laws of Utah and has all requisite power
and authority to own, lease and operate its properties and to carry on its
businesses as now being conducted.  Each Seller is duly qualified or registered
as a foreign entity to transact business under the laws of each jurisdiction
where the character of its activities or the location of the properties owned or
leased by it requires such qualification or registration.  Each Seller has
heretofore made available to the Purchaser true, correct and complete copies of
such Seller’s organizational documents as currently in effect and the Seller’s
record books with respect to actions taken by such Seller’s members, managers or
officers, as applicable. Schedule 4.1(a) contains a true and correct list of the
only jurisdictions in which each Seller is qualified or registered to do
business as a foreign corporation.  No Seller owns any Equity Interests in any
Person.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Ownership.  Exhibit D hereto contains a true and complete list of
the Ownership Percentage of each Seller.  There has been no change in the
ownership of the Sellers since January 1, 2012.
 
Section 4.2.                      Authorization.
 
Each Seller has full power and authority to execute and deliver this Agreement
and any other certificate, agreement, document or other instrument to be
executed and delivered by it in connection with the transactions contemplated by
this Agreement (collectively, the “Sellers’ Ancillary Documents”) and to perform
its obligations under this Agreement and such Seller’s Sellers’ Ancillary
Documents and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of this Agreement and the Sellers’ Ancillary
Documents by the Sellers and the performance by the Sellers of their respective
obligations hereunder and thereunder and the consummation of the transactions
provided for herein and therein have been duly and validly authorized by all
necessary corporate action on the part of each of the Sellers. The managers or
the board of managers of each of the Sellers have approved the execution,
delivery and performance of this Agreement and the Sellers’ Ancillary Documents
and the consummation of the transactions contemplated by this Agreement and by
the Sellers’ Ancillary Documents.  This Agreement and the Sellers’ Ancillary
Documents have been duly executed and delivered by the Sellers and constitute
the valid and binding agreements of the Sellers, enforceable against the Sellers
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency and other similar Laws affecting the enforceability of creditors’
rights generally, general equitable principles and the discretion of courts in
granting equitable remedies.
 
Section 4.3.                      Absence of Restrictions and Conflicts.
 
The execution, delivery and performance of this Agreement and the Sellers’
Ancillary Documents, the consummation of the transactions contemplated by this
Agreement and the Sellers’ Ancillary Documents and the fulfillment of and
compliance with the terms and conditions of this Agreement and the Sellers’
Ancillary Documents do not or will not, as the case may be, with the passing of
time or the giving of notice or both, violate or conflict with, constitute a
breach of or default under, result in the loss of any benefit under, permit the
acceleration of any obligation under or create in any Person the right to
terminate, modify or cancel, or otherwise require any action, consent, approval,
order, authorization, registration, declaration or filing with respect to
(i) any term or provision of the charter documents of the Sellers, (ii) to the
Knowledge of the Sellers, except as indicated on Schedule 4.11, any Assumed
Contract or any other Contract or other instrument applicable to the Sellers or
the Business, (iii) any judgment, decree or order of any court or Governmental
Entity or agency to which any of the Sellers is a party or by which the Business
or any of the Assets are bound or (iv) to the Knowledge of the Sellers, except
as set forth on Schedule 4.3, any Permit, Law or arbitration award of any
Governmental Entity or public or regulatory unit, agency or authority applicable
to the Sellers or the Business.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 4.4.                      Real Property.
 
(a)           Schedule 4.4(a) sets forth a complete and accurate list and
description of all of the owned real property of the Sellers (together with all
fixtures and improvements thereon, the “Owned Real Property”) and all real
property (together with all fixtures and improvements thereon, the “Leased Real
Property”) in which any of the Sellers has a leasehold interest held under
leases, subleases, licenses and/or other types of occupancy agreements (the
“Real Property Leases”), including any requirement of consent of the lessor to
consummate the transactions contemplated hereby.  The Owned Real Property and
the Leased Real Property (together, the “Real Property”) constitute all real
properties used or occupied by the Sellers in connection with the Business.
 
(b)           With respect to the Real Property, except as set forth on Schedule
4.4(a):
 
(i)           no portion thereof is subject to any pending condemnation or
eminent domain Proceeding or other Proceeding by any public or quasi-public
authority and, to the Knowledge of the Sellers, there is no threatened
condemnation or eminent domain Proceeding or other Proceeding with respect
thereto;
 
(ii)           the improvements on the Real Property are in good operating
condition and in a state of good maintenance and repair, ordinary wear and tear
excepted, are adequate and suitable for the purposes for which they are
presently being used;
 
(iii)           with respect to the Leased Real Property, the respective Seller
is the owner and holder of all of the leasehold estates purported to be granted
by each applicable Real Property Lease, each Real Property Lease is in full
force and effect and constitutes a valid and binding obligation of the Sellers
enforceable in accordance with their respective terms and there does not exist
under any such Real Property Lease any default or any event which with notice or
lapse of time or both would constitute a default;
 
(iv)           there are no Contracts, written or oral, to which any of the
Sellers is a party, granting to any other party the right of use or occupancy of
any portion of the Real Property; and
 
(v)           there are no parties (other than the Sellers or their respective
lessees disclosed pursuant to paragraph (iii) above) in possession of any
portion of the Real Property.
 
Section 4.5.                      Title to Assets; Related Matters.
 
The Assets constitute all of the assets necessary and sufficient to conduct the
operations of the Business in accordance with the Sellers’ past practices and as
presently conducted by the Sellers. Except as set forth in Schedule 4.5, the
Sellers have (and will convey to the Purchaser at the Closing) good and
marketable title to the Assets, free and clear of all Liens other than Permitted
Liens. To the Knowledge of the Sellers, all equipment and other items of
tangible personal property and assets included in the Assets (a) are in good
operating condition and in a state of good maintenance and repair, ordinary wear
and tear excepted, consistent with standards generally followed in the industry,
(b) are usable in the regular and ordinary course of business and (c) conform to
all applicable Laws, ordinances, codes, rules and regulations applicable
thereto.  The Sellers have no Knowledge of any failure of any of the Assets to
conform to all applicable Laws, ordinances, codes, rules and regulations
applicable thereto, or of any defects or problems with any of the Assets,
ordinary wear and tear excepted.  No Person other than the Sellers owns any
equipment or other tangible personal property or assets situated on the premises
of the Sellers which are necessary to the operation of the Business, except for
the leased items that are subject to personal property leases. Since September
30, 2012 (the “Latest Balance Sheet Date”), the Sellers have not sold,
transferred or disposed of any assets, except for the disposition of obsolete or
useless assets and the consumption of assets in the ordinary course of
business.  There are no developments affecting any of the Assets pending or, to
the Knowledge of the Sellers, threatened, which might materially detract from
the value, materially interfere with any present or intended use or adversely
affect the marketability of such Assets.
 
 
12

--------------------------------------------------------------------------------

 
 
 
Section 4.6.                      Financial Statements.
 
Schedule 4.6 contains true, correct and complete copies of (a) the unaudited
consolidated balance sheets of the Sellers as of December 31, 2011 and 2010, and
the related consolidated statements of income, changes in stockholders’ equity
and cash flow for the fiscal years ended December 31, 2011 and 2010
(collectively, the “Sellers’ Annual Financial Statements”) and (b) an unaudited
consolidated balance sheets of the Sellers as of September 30, 2012 and the
related unaudited consolidated statements of income, changes in stockholders’
equity and cash flow for the nine (9) months then ended (the “Interim Balance
Sheet”, and together with the Sellers’ Annual Financial Statements, the
“Financial Statements”). The Financial Statements (i) have been prepared from
the books and records of the Sellers, (ii) fairly present the consolidated
financial position, results of operations and cash flows of the Sellers as of
the dates and for the periods indicated, subject to typical year-end and/or
audit adjustments (the effect of which will not, individually or in the
aggregate, be materially adverse) and the absence of notes (that, if presented,
would not differ materially from those included in the Interim Balance Sheet)
and (iii) have been prepared in accordance with GAAP applied on a consistent
basis (except for the absence of footnotes, disclosures and typical year-end
and/or audit adjustments, none of which, if reflected, would be material).
 
Section 4.7.                      No Undisclosed Liabilities.
 
Except as set forth on the Latest Balance Sheet, the Sellers have no
Liabilities, except for (i) the Liabilities set forth on Schedule 4.7;
(ii) Liabilities reflected or reserved against in the Financial Statements,
(iii) Liabilities that have arisen since the Latest Balance Sheet Date in the
ordinary course of business (provided that there is no such Liability that is
material that relates to breach of Contract, breach of warranty, tort,
infringement, violation of Law, Order or Permit, or any Proceeding, in each case
as in effect on or before the Closing Date); and (iv) Liabilities disclosed in
this Agreement or any Schedule to this Agreement.
 
Section 4.8.                      Absence of Certain Changes.
 
Since the Latest Balance Sheet Date and except as set forth in Schedule 4.8,
there has not been (i) any event, occurrence, development or state of
circumstances or facts which, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect, (ii) any material
damage, destruction, loss or casualty to property or assets of the Business,
whether or not covered by insurance, (iii) any sale, transfer, license, pledge,
mortgage or other disposal of tangible or intangible assets by the Sellers other
than in the ordinary course of business, (iv) to the Knowledge of Sellers, any
violation by the Sellers of any Laws, (v) any change in any of the accounting
(and Tax accounting) policies, practices or procedures of the Sellers or
(vi) any Contract for the Sellers to take any of the actions specified in this
Section 4.8.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 4.9.                      Legal Proceedings.
 
(a)           Except as set forth in Schedule 4.9(a), there are no Proceedings
(or any basis therefor) pending or, to the Knowledge of the Sellers, threatened
against, relating to or involving the operation of the Business, the Assets or
the Assumed Liabilities. The Sellers have delivered or made available to the
Purchaser true, correct and complete copies of all material documents and
correspondence relating to such matters required to be referred to in Schedule
4.9(a).
 
(b)           Except as set forth in Schedule 4.9(b), there are no Proceedings
that (i) resulted in any criminal sanctions or (ii) within the last three
(3) years, resulted in any payments, in each case by or against the Sellers or
any of its officers or directors in their capacity as officers or directors
(whether as a result of a judgment, civil fine, settlement or otherwise).
 
Section 4.10.                      Compliance with Laws.
 
(a)           To the Knowledge of Sellers, each Seller is (and has been at all
times during the past five (5) years) in compliance with all Laws and Orders
applicable to the Assets or the conduct of the Business. Except as set forth in
Schedule 4.10(a), with respect to the Business, the Assets or the Assumed
Liabilities, (i) such Seller has not been charged and is not now under
investigation with respect to, a violation of any applicable Law or Order,
(ii) the Seller is not a party to or bound by any Order of any Governmental
Entity and (iii) the Seller has filed all reports required to be filed with any
Governmental Entity on or before the date hereof and all such reports are
accurate and complete in all material respects and in material compliance with
all applicable Laws.
 
(b)           Except as set forth on Schedule 4.10(b), during the past five
(5) years, the Sellers have filed all claims or other reports required to be
filed in order to receive reimbursement with respect to the provision of
services, products and supplies covered under any Medical Reimbursement Program,
in accordance with all Laws and requirements applicable to the Medical
Reimbursement Programs, each as in effect on or before the Closing Date. The
Sellers have no Knowledge of any unresolved material overpayment, false or
improper claims, civil money penalties, or any material offsets or recoupments
against future reimbursement, nor is there any reasonable basis for the delivery
of any notice thereof.  Except as set forth on Schedule 4.10(b), there are no
pending appeals, adjustments, challenges, audits, litigation, or notices of
intent to reopen or open cost reports or claims, in connection with the
operation of the Business with respect to any Medical Reimbursement Program.
 
(c)           Except as set forth on Schedule 4.10(c), no Seller (i) has been
charged with or convicted of any criminal offense relating to the delivery of an
item or service under Medicare, Medicaid or any other Federal Health Care
Program or State Health Care Program, or relating to the unlawful distribution,
prescription, dispensing or delivery of a controlled substance; (ii) has been
debarred, excluded or suspended from participation in Medicare, Medicaid or any
other Federal State Health Care Program or State Health Care Program; (iii) has
had a civil monetary penalty assessed against such Person under Section 1128A of
the Social Security Act; (iv) is currently listed on the General Services
Administration published list of parties excluded from federal procurement
programs and non-procurement programs; and (v) to the Knowledge of the Sellers
is the target or subject of any current or potential investigation relating to
any Medicare, Medicaid or any other Federal Health Care Program or State Health
Care Program related offense.
 
 
14

--------------------------------------------------------------------------------

 
 
(d)           Except as disclosed on Schedule 4.10(d), neither the Sellers nor
any of their respective managers, officers, or to the Knowledge of the Sellers,
employees has engaged in any activities which are in violation of the federal or
state Medicare and Medicaid statutes, Sections 1128, 1128A, 1128B, 1128C or 1877
of the Social Security Act (42 U.S.C. §§ 1320a-7, 1320a7a, 1320a-7b, 1320a-7c
and 1395nn), the federal TRICARE statute (10 U.S.C. § 1071 et seq.), the False
Claims Act (31 U.S.C. § 3729 et seq.), the False Statements Accountability Act
(18 U.S.C. § 1001), the Program Fraud Civil Remedies Act (31 U.S.C. § 3801 et
seq.), the anti-fraud and related provisions of HIPAA (e.g., 18 U.S.C. §§ 1035
and 1347), Federal Communications Commission regulations, or related regulations
or other federal or state laws and regulations in effect on or before the
Closing Date, including, without limitation, the following:
 
(i)           knowingly and willfully making or causing to be made a false
statement or representation of a material fact in any application for any
benefit or payment;
 
(ii)           knowingly and willfully making or causing to be made a false
statement or representation of a material fact for use in determining rights to
any benefit or payment;
 
(iii)           failure to disclose knowledge by a Medicare or Medicaid claimant
or a claimant under any Medical Reimbursement Program of the occurrence of any
event affecting the initial or continued right to any benefit or payment on its
own behalf or on behalf of another, with intent to fraudulently secure such
benefit or payment;
 
(iv)           knowingly and willfully offering, paying, soliciting or receiving
any remuneration (including any kickback, bribe, or rebate), directly or
indirectly, overtly or covertly, in cash or kind (A) in return for referring an
individual to a person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in part by any Federal
Health Care Program; or (B) in return for purchasing, leasing, or ordering, or
arranging, or arranging for or recommending purchasing, leasing, or ordering any
good, facility, service, or item for which payment may be made in whole or in
part by any Federal Health Care Program; or
 
(v)           any other activity which violates any state or federal Law in
effect on or before the Closing Date relating to prohibiting fraudulent, abusive
or unlawful practices connected in any way with the provision of health care
items or services or the billing for such items or services provided to a
beneficiary of any Medical Reimbursement Program.
 
 
15

--------------------------------------------------------------------------------

 
 
(e)           Except as set forth in Schedule 4.10(e), to the Knowledge of the
Sellers, the business and operations of the Sellers have been and are in
material compliance with all applicable Laws in effect on or before the Closing
Date and relating to customer or individual healthcare information, including
the Administrative Simplification requirements of HIPAA, as amended.
 
(f)           Except as set forth in Schedule 4.10(f), the Sellers have made
available to the Purchaser copies of all reports of audits, surveys or
inspections by or on behalf of any Governmental Entity or accrediting agency to
the extent such reports reflect any material adverse findings, deficiencies or
other failure to meet any applicable Laws or accreditation standards in effect
on or before the Closing Date, as applicable.
 
(g)           Attached hereto as Schedule 4.10(g) is a list as of the date of
this Agreement of the Sellers’ location, provider type, Licenses, certifications
(including Certificates of Need), accreditations, tax identification number,
Medicare and Medicaid provider number(s) and any additional provider and/or
billing numbers, owner, and owner’s taxpayer status (taxable or tax-exempt)
which list is true and correct in all material respects.
 
Section 4.11.                      Sellers’ Contracts.
 
(a)           Schedule 4.11 sets forth a true, correct and complete list of the
following Contracts related to the Business to which any Seller is a party:
 
(i)           all bonds, debentures, notes, loans, credit or loan agreements or
loan commitments, mortgages, indentures, guarantees or other contracts relating
to the borrowing of money or binding upon any of the Assets;
 
(ii)           all Contracts with Governmental Entities;
 
(iii)           all Contracts for monitoring services, each of which may be
canceled by Sellers or their respective successors and assigns without penalty
upon giving no more than thirty (30) days’ notice or at least thirty (30) days’
notice prior to the next anniversary of the term of the applicable agreement;
 
(iv)           all Real Property Leases or other leases or licenses involving
any properties or assets (whether real, personal or mixed, tangible or
intangible) involving an annual commitment or payment of more than $10,000
individually by the Sellers;
 
(v)           all Contracts which limit or restrict the Sellers or any of its
officers or key employees from engaging in any business in any jurisdiction;
 
(vi)           all franchising and licensing agreements;
 
(vii)           all employment agreements;
 
(viii)           a list of all customers and all customer relationships, which
Sellers represent to number not fewer than 3,000 in number as of the Effective
Date;
 
 
16

--------------------------------------------------------------------------------

 
 
(ix)           any Contract for capital expenditures or the acquisition or
construction of fixed assets requiring the payment by the Sellers of an amount
in excess of $10,000 per year;
 
(x)           any Contract that provides for an increased payment or benefit, or
accelerated vesting, upon the execution of this Agreement or in connection with
the transactions contemplated hereby;
 
(xi)           any Contract granting any Person a Lien on all or any part of any
of the Assets;
 
(xii)           any Contract for the cleanup, abatement or other actions in
connection with any Hazardous Materials, the remediation of any existing
environmental condition or relating to the performance of any environmental
audit or study;
 
(xiii)           any Contract granting to any Person an option or a first
refusal, first-offer or similar preferential right to purchase or acquire any
assets;
 
(xiv)           any Contract with any agent, distributor or representative that
is not terminable without penalty on thirty (30) calendar days’ or less notice;
 
(xv)           any Contract for the granting or receiving of a license or
sublicense or under which any Person is obligated to pay or have the right to
receive a royalty, license fee or similar payment;
 
(xvi)           any Contract providing for the indemnification or holding
harmless of any officer, member, manager, employee or other Person;
 
(xvii)           any joint venture or partnership Contract;
 
(xviii)           any customer Contract for the provision of goods or services
by the Sellers;
 
(xix)           any outstanding power of attorney empowering any Person to act
on behalf of the Sellers; and
 
(xx)           all existing Contracts and commitments (other than those
described in subparagraphs (i) through (xviii) of this Section 4.11) to which
any Seller is a party or by which any of the Assets are bound involving an
annual commitment or annual payment to or from any Sellers of at least $10,000.
 
(b)           True, correct and complete copies of all Assumed Contracts have
been made available to the Purchaser.  All of the Contracts identified on
Schedule 4.11 shall be Assumed Contracts unless otherwise indicated on Schedule
4.11.
 
(c)           The Assumed Contracts are legal, valid, binding and enforceable in
accordance with their respective terms with respect to the Sellers and with
respect to each other party to such Assumed Contracts, subject to applicable
bankruptcy, insolvency and other similar Laws affecting the enforceability of
creditors’ rights generally, general equitable principles and the discretion of
courts in granting equitable remedies.  There are no existing defaults or
breaches of the Sellers under any Assumed Contract (or events or conditions
which, with notice or lapse of time or both would constitute a default or
breach) and, to the Sellers’ Knowledge, there are no such defaults (or events or
conditions which, with notice or lapse of time or both, would constitute a
default or breach) with respect to any third party to any Assumed Contract.  The
Sellers have no Knowledge of any pending or threatened bankruptcy, insolvency or
similar proceeding with respect to any party to such agreements. The Sellers are
not participating in any discussions or negotiations regarding modification of
or amendment to any Assumed Contract or entry in any new material Contract
applicable to the Business or the Assets. Schedule 4.11 identifies each Assumed
Contract set forth therein that requires the consent of or notice to the other
party thereto to avoid any breach, default or violation of such contract,
agreement or other instrument in connection with the transactions contemplated
hereby, including the assignment of such Assumed Contract to the Purchaser.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 4.12.                      Insurance Policies.
 
(a)           The Sellers maintain insurance with reputable insurers for the
Business and Assets against those risks and in such amounts as required by the
State of Utah, or any other jurisdiction in which Sellers or any of them may
conduct business, as applicable, as set forth on Schedule 4.12, and. to the
Knowledge of the Sellers, Green Wire Outsourcing, Inc., a Philippines company
(“Green Wire Outsourcing”), maintains insurance with reputable insurers for its
business against those risks and in such amounts as required by the
Philippines.  All insurance policies and bonds with respect to the Business and
Assets are in full force and effect, and the Sellers have not reached or
exceeded policy limits for any insurance policies in effect at any time during
the past five (5) years. There is no claim by the Sellers pending under any of
such policies or bonds as to which coverage has been questioned, denied or
disputed by the underwriters of such policies or bonds or in respect of which
such underwriters have reserved their rights. All premiums payable under all
such policies and bonds have been timely paid, and the Sellers have otherwise
complied fully with the terms and conditions of all such policies and bonds. The
Sellers have no Knowledge of any threatened termination of, premium increase
with respect to, or material alteration of coverage under, any of such policies
or bonds.
 
Section 4.13.                      Environmental, Health and Safety Matters.
 
Except as set forth in Schedule 4.13, with respect to the Business, the Real
Property and the Assets:
 
(a) the Sellers possess all Permits and have filed, all notices that are
required under Environmental Laws, and the Sellers, to the Sellers’ Knowledge,
are in full compliance with all Permits and all applicable limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in those Laws or contained in any Law issued,
entered, promulgated or approved thereunder;
 
(b)           there are no Liabilities arising in connection with or in any way
relating to the Assets, the Business or the Real Property of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise, arising under or relating to any Environmental Law, and there are no
facts, events, conditions, situations or set of circumstances which could
reasonably be expected to result in or be the basis for any such Liability;
 
 
18

--------------------------------------------------------------------------------

 
 
(c)           no notice, notification, demand, request for information,
citation, summons or Order has been received, no complaint has been filed, no
penalty has been assessed and no investigation, action, claim, suite, proceeding
or review is pending or, to the Knowledge of the Sellers, threatened by any
Governmental Entity or other Person with respect to any matters relating to the
Sellers and relating to or arising out of any Environmental Law;
 
(d)           the Sellers are not subject to any Liability incurred or imposed
or based upon any provision of any Environmental Law or arising out of any act
or omission of any of the Sellers, or the Sellers’ employees, agents or
representatives or arising out of the ownership, use, control or operation by
the Sellers of any plant, facility, site, area or property (including, without
limitation, any plant, facility, site, area or property currently or previously
owned or leased by the Sellers) from which any Hazardous Materials were released
into the environment (the term “release” meaning any spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping
or disposing into the environment, and the term “environment” meaning any
surface or ground water, drinking water supply, soil, surface or subsurface
strata or medium, or the ambient air);
 
(e)           the Sellers have not imported, manufactured, stored, used,
operated, transported, treated or disposed of any Hazardous Materials other than
in compliance with all Environmental Laws and no Hazardous Material has been
discharged, disposed of, dumped, injected, pumped, deposited, spilled, leaked,
emitted or released at, on or under any Real Property or any other property now
or previously owned, leased or operated by the Sellers; and
 
Section 4.14.                      Intellectual Property.
 
Schedule 4.14 sets forth a true and correct list of all Intellectual Property
used in the Business or related to the Assets or Assumed Liabilities and the
jurisdictions where each is registered (if any). The Sellers have good and
marketable title to or possesses adequate licenses or other valid rights to use
such Intellectual Property, free and clear of all Liens, and has paid all
maintenance fees, renewals or expenses related to such Intellectual
Property.  To the Knowledge of the Sellers, neither the use of such Intellectual
Property nor the conduct of the Business in accordance with the Sellers’ past
practices misappropriates, infringes upon or conflicts with any Intellectual
Property rights of any third party.  No party has filed a claim or, to the
Knowledge of the Sellers, threatened to file a claim against the Sellers
alleging that the Sellers have violated, infringed on or otherwise improperly
used the Intellectual Property rights of such party.
 
Section 4.15.                      Transactions with Affiliates.
 
Except as set forth in Schedule 4.15, no officer, member or manager of any
Seller, or any Person with whom any such officer, member or manager has any
direct or indirect relation by blood, marriage or adoption, or any entity in
which any such Person, owns any beneficial interest (other than a publicly held
corporation whose stock is traded on a national securities exchange or in the
over-the-counter market and less than five percent (5%) of the stock of which is
beneficially owned by all such Persons in the aggregate) or any Affiliate of any
of the foregoing or any current or former Affiliate of the Sellers have any
interest in: (a) any Contract, arrangement or understanding with, or relating
to, the Business, the Assets or the Assumed Liabilities; (b) any loan,
arrangement, understanding, or Contract for or relating to the Business, the
Assets or the Assumed Liabilities; or (c) any property (real, personal or
mixed), tangible or intangible, used or currently intended to be used by the
Sellers relating to the Business, the Assets or the Assumed Liabilities.
Schedule 4.15 also sets forth a complete list of all accounts receivable, notes
receivable and other receivables and accounts payable owed to or due from any
Affiliate to the Sellers relating to the Business, the Assets or the Assumed
Liabilities.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 4.16.                      Undisclosed Payments.
 
Neither the Sellers nor the officers, directors, members or managers of the
Sellers, nor, to the Sellers’ Knowledge, anyone acting on behalf of any of them,
has made or received payments not correctly categorized and fully disclosed in
the Sellers’ books and records in connection with or in any way relating to or
affecting the Business, the Assets or the Assumed Liabilities.
 
Section 4.17.                      Payor Relations.
 
Schedule 4.17 contains a true and complete list of the name and address of those
payors of the Sellers that, on a consolidated basis, constitute ten percent
(10%) or more of the Sellers’ gross revenue (including, without limitation,
private insurers, hospitals, clinics, agencies, Medicare and Medicaid), together
with the amounts paid and the percentage of gross revenue attributable to each
such payor during the periods covered by the Financial Statements, and since the
Latest Balance Sheet Date no such payor has terminated its relationship with or
adversely curtailed its payments to the Sellers or indicated to the Sellers (for
any reason) its intention to so terminate its relationship or curtail its
payments.
 
Section 4.18.                      Employee Matters.
 
(a)           Except as set forth in Schedule 4.18(a), there are no Sellers
Employee Benefit Plans.
 
(b)           The Sellers have provided to the Purchaser a true and complete
list of all of the employees and independent contractors of the Business as of
the date of this Agreement, specifying the annual salary, hourly wages, or
independent contractor fees and position for such employee or independent
contractor (the “Employee List”).  The Sellers have not received a claim from
any Governmental Entity that the Sellers improperly classified as an independent
contractor any person named on the Employee List. The Sellers have not made any
written or oral commitment to any employee or independent contractor with
respect to compensation, promotion, retention, termination, severance or similar
matters in connection with the transactions contemplated by this Agreement.
 
(c)           Except as set forth on Schedule 4.18(c), (i) none of the Sellers
is delinquent in payments to any of its employees for any wages, salaries,
commissions, bonuses or other direct compensation for any services performed by
them to date or amounts required to be reimbursed to such employees, and (ii) to
the Knowledge of the Sellers, each of the Sellers is in compliance in all
material respects with all Laws respecting labor, employment and employment
practices, terms and conditions of employment and wages and hours.
 
 
20

--------------------------------------------------------------------------------

 
 
(d)           The employees of the Business have not been, and currently are
not, represented by any labor organization or group whatsoever.  The Sellers
have not been and are not a signatory to any collective bargaining agreement,
and no union organizing campaign or other attempt to organize or establish a
labor union, employee organization or labor organization involving or
representing employees of the Sellers has occurred, is in progress or is
threatened.
 
(e)           Except as set forth on Schedule 4.18(e), no workers’ compensation
or retaliation claim, complaint, charge or investigation has been filed or is
pending against the Sellers which is not currently being handled by the Sellers’
insurance carrier(s), and the Sellers have maintained and currently maintain
adequate insurance as required by applicable Law with respect to workers’
compensation claims and unemployment benefits claims.
 
(f)           To the Knowledge of the Sellers, each of the Sellers is in
compliance with all applicable Laws and Orders and all Contracts or collective
bargaining agreements governing or concerning labor relations, unions and
collective bargaining, conditions of employment, employment discrimination and
harassment, wages, hours or occupations safety and health, including, without
limitation, ERISA, the Immigration Reform and Control Act of 1986, the National
Labor Relations Act, the Civil Rights Acts of 1866 and 1964, the Equal Pay Act,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
the Family and Medical Leave Act, the Occupational Safety and Health Act, the
Davis Bacon Act, the Walsh-Healey Act, the service Contract Act, Executive Order
11246, the Fair Labor Standards Act and the Rehabilitation Act of 1973 and all
applicable regulations under such acts, as well as the counterparts of such acts
and laws in any foreign jurisdiction in which Sellers, or any of them, conduct
business.
 
Section 4.19.                      Permits.
 
Except as set forth on Schedule 4.19, each Seller has all Permits necessary for
its operations in the conduct of the Business, such Permits are in full force
and effect and no violations are or have been recorded in respect of any
thereof, and no Proceeding is pending or to the Knowledge of the Sellers
threatened to revoke or limit any thereof.  Each Seller has taken all action
reasonably necessary to maintain each Permit.  Schedule 4.19 contains a true,
correct and complete list of all such Permits under which each of the Sellers is
operating or bound, and the Sellers have furnished or made available to the
Purchaser true, correct and complete copies of the Permits set forth on Schedule
4.19. To the Knowledge of the Sellers there is no proposed change in any
applicable Law which would require the Sellers to obtain any Permits not set
forth on Schedule 4.19 in order to conduct the Business as presently conducted.
Except as set forth on Schedule 4.19, none of the Permits set forth on Schedule
4.19 shall be adversely affected as a result of any Seller’s execution and
delivery of, or the performance of its obligations under, this Agreement or the
consummation of the transactions contemplated hereby.
 
Section 4.20.                      Brokers, Finders and Investment Bankers.
 
Except as set forth on Schedule 4.20, none of the Sellers nor any officer,
member, manager or employee of the Sellers or any Affiliate of the Sellers has
employed any broker, finder or investment banker or incurred any Liability for
any investment banking fees, financial advisory fees, brokerage fees or finders’
fees in connection with the transactions contemplated by this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 4.21.                      Taxes.
 
(a)           Except as set forth on Schedule 4.21(a), each Seller has timely
filed (or caused to be timely filed) or has filed all appropriate extensions for
time to file all Tax Returns required to be filed by it for all Pre-Closing Tax
Periods that will have been required to be filed on or prior to the Closing Date
and all such Tax Returns are true, correct and complete in all material
respects.
 
(b)           Each Seller has timely paid (or caused to be timely paid) all
Taxes for all Pre-Closing Tax Periods, whether or not shown (or required to be
shown) on any Tax Return, that will have been required to be paid on or prior to
the Closing Date, the non-payment of which would result in a Lien on any of the
Assets, would otherwise adversely affect the Business or would result in the
Purchaser becoming liable or responsible therefor.  Each Seller has complied
with all applicable Laws relating to the collection, payment and withholding of
Taxes.
 
(c)           Each Seller has adequate funds for the payment of all Tax
Liabilities, assessments, interest and penalties which arise from or with
respect to the Assets or the operation of the Business and are incurred in or
attributable to the Pre-Closing Tax Period, the non-payment of which would
result in a Lien on any of the Assets, would otherwise adversely affect the
Business or would result in the Purchaser becoming liable therefor.
 
(d)           Schedule 4.21(d) sets forth as of the Closing Date those taxable
years for which the Sellers’ Tax Returns are currently being audited by any
taxing authority and any assessments or threatened assessments in connection
with such audit, or otherwise currently outstanding. Except as set forth in
Schedule 4.21(d), neither of the Sellers has been notified that any Tax
authority has raised any issues in connection with any Tax Return relating to
Taxes, and to the Knowledge of the Sellers, no basis exists for any such issues
to be raised; there are no pending Tax audits and no waivers of statutes of
limitations have been given or requested and no Seller has otherwise agreed to
any extension of time with respect to a Tax assessment or deficiency. Except as
set forth in Schedule 4.21(d), neither of the Sellers nor any of their
respective predecessors is liable for any Taxes: (i) under any agreement
(including any Tax sharing agreements), (ii) as a transferee or (iii) under
Treasury Regulation Section 1.1502-6(a) or any analogous or similar state, local
or foreign Law or regulation.
 
(e)           Neither of the Sellers nor any predecessor of either Seller is
liable for any Taxes of any other Person: (A) under any agreement (including any
Tax sharing or similar agreements), (B) as a transferee or successor by
Contract, Law or otherwise or (C) as a result of being a member of a combined,
consolidated or unitary group, including under Treasury Regulation
Section 1.1502-6(a) or any analogous or similar state, local or foreign Law or
regulation.
 
 
22

--------------------------------------------------------------------------------

 
 
(f)           There are no Liens for Taxes of any Seller or any other Person
(other than Taxes not yet due and payable) upon any of the Assets, and as a
result of the transactions contemplated hereby, none of the Assets will or could
in the hands of the Purchaser subject the Purchaser to any Liability for Taxes
of the Sellers or any other Person as a transferee or successor by Contract, Law
or otherwise, nor would the nonpayment of any Taxes otherwise adversely affect
the Business.
 
(g)           As of the Closing Date, the Sellers have not agreed or been
requested to make any adjustment under IRC Section 481(a), by reason of a change
in accounting method or otherwise.
 
(h)           Neither of the Sellers is a foreign Person within the meaning of
§1.1445-2(b) of the U.S. Treasury regulations promulgated under Section 1445 of
the Code.
 
Section 4.22.                      Ethical Practices.
 
To the Knowledge of the Sellers, neither the Sellers, nor any representative of
either of the Sellers, nor any other Person on their behalf has offered or given
on their behalf, anything of material value to: (i) any official of a
Governmental Entity, any political party or official thereof, or any candidate
for political office; (ii) any customer or member of the government; or
(iii) any other Person, in any such case while knowing or having reason to know
that all or a portion of such money or thing of value may be offered, given or
promised, directly or indirectly, to any customer, member of the government or
candidate for political office for the purpose of the following: (x) influencing
any action or decision of such Person, in such Person’s official capacity,
including a decision to fail to perform such Person’s official function;
(y) inducing such Person to use such Person’s influence with any government or
instrumentality thereof to affect or influence any act or decision of such
government or instrumentality to assist the Sellers in obtaining or retaining
business for, or with, or directing business to, any Person; or (z) where such
payment would constitute a bribe, kickback or illegal or improper payment to
assist the Sellers in obtaining or retaining business for, or with, or directing
business to, any Person.
 
Section 4.23.                      Solvency, Etc.
 
No Seller is involved in any proceeding by or against it as a debtor before any
Governmental Entity under Title 11 of the United States Bankruptcy Code or any
other insolvency or debtors’ relief act, whether state, federal or foreign, or
for the appointment of a trustee, receiver, liquidator, assignee, sequestrator
or other similar official for any part of such Seller’s property.
 
Section 4.24.                      ActiveCare Shares.
 
(a)           Entirely for Own Account. The Sellers are acquiring the ActiveCare
Shares for investment and have not previously solicited the transfer, resale or
disposal of the ActiveCare Shares and presently do not have a view to, or the
purpose of, engaging in a distribution thereof or of any interest therein in any
transaction that would be in violation of the securities Laws of the United
States or any state thereof.
 
(b)           Restricted Securities. The Sellers understand that the ActiveCare
Shares have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and will be “restricted securities” within the meaning
of the regulations under the Securities Act, and by reason of the foregoing the
ActiveCare Shares may not be resold in the absence of an effective registration
statement under, or applicable exemption from, the Securities Act.
Notwithstanding the foregoing, any of the Sellers holding the ActiveCare Shares
may transfer or distribute the ActiveCare Shares to any other Seller or
Affiliate of such Seller in accordance with applicable Law, including applicable
securities laws.
 
 
23

--------------------------------------------------------------------------------

 
 
(c)           Transferability. The Sellers understand that there are substantial
restrictions on the transferability of the ActiveCare Shares.  Accordingly,
except as provided in Section 6.11, the Sellers may have to hold the ActiveCare
Shares indefinitely and it may not be possible for the Sellers to liquidate
their investment in the ActiveCare Shares.
 
(d)           Disclosure. Sellers have had an opportunity to review the Exchange
Act Documents of ActiveCare, as defined in Section 5.8, and to ask questions and
receive answers concerning ActiveCare and the Purchaser and to obtain such
additional information as they have requested.  The Sellers are knowledgeable,
sophisticated and experienced in business and financial matters and with respect
to securities similar to the ActiveCare Shares, and are capable of evaluating
the merits and risks of acquiring the ActiveCare Shares.  Each of the Sellers is
able to bear the economic risk of its investment in the ActiveCare Shares and is
able to afford the complete loss of such investment.  Each of the Sellers has
relied solely on the representations and warranties contained herein and its own
knowledge about the Sellers and ActiveCare and its subsidiaries in making its
decision to acquire the ActiveCare Shares.  If the box relating to “Accredited
Investor” status on the Investor Questionnaire, the form of which is set forth
on Exhibit E (the “Investor Questionnaire”) has been checked by a Seller, such
Seller is an “Accredited Investor” within the meaning of Rule 501(a) of
Regulation D under the Securities Act.
 
(e)           Legends. The Sellers understand that the certificates representing
the ActiveCare Shares shall bear a legend substantially as follows:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER SAID ACT OR UNLESS AN EXEMPTION
FROM SUCH REGISTRATION IS AVAILABLE.”
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
The Purchaser and ActiveCare hereby jointly and severally represent and warrant
to the Sellers as follows:
 
Section 5.1.                      Organization.
 
The Purchaser is a corporation duly organized, validly existing and in good
standing under the Laws of its jurisdiction of incorporation and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted. ActiveCare is a corporation
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of incorporation and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted.  The Purchaser is a wholly owned subsidiary of
ActiveCare.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 5.2.                      Authorization.
 
The Purchaser and ActiveCare have full corporate power and authority to execute
and deliver this Agreement and any other certificate, agreement, document or
other instrument to be executed and delivered by them in connection with the
transactions contemplated by this Agreement (collectively, the “Purchaser
Ancillary Documents”), to perform their obligations under this Agreement and the
Purchaser Ancillary Documents and to consummate the transactions contemplated by
this Agreement and the Purchaser Ancillary Documents.  The execution and
delivery of this Agreement and the Purchaser Ancillary Documents by the
Purchaser and ActiveCare, the performance by the Purchaser and ActiveCare of
their obligations under this Agreement and the Purchaser Ancillary Documents,
and the consummation of the transactions provided for in this Agreement and the
Purchaser Ancillary Documents have been duly and validly authorized by all
necessary corporate action on the part of the Purchaser and ActiveCare.  This
Agreement has been and, as of the Closing Date, the Purchaser Ancillary
Documents will be, duly executed and delivered by the Purchaser and ActiveCare
and do or will, as the case may be, constitute the valid and binding agreements
of the Purchaser and ActiveCare, as applicable, enforceable against the
Purchaser and ActiveCare, as applicable, in accordance with their respective
terms, subject to applicable bankruptcy, insolvency and other similar Laws
affecting the enforceability of creditors’ rights generally, general equitable
principles and the discretion of courts in granting equitable remedies.
 
Section 5.3.                      Absence of Restrictions and Conflicts.
 
The execution, delivery and performance of this Agreement and the Purchaser
Ancillary Documents, the consummation of the transactions contemplated by this
Agreement and the Purchaser Ancillary Documents and the fulfillment of and
compliance with the terms and conditions of this Agreement and the Purchaser
Ancillary Documents do not or will not, as the case may be, with the passing of
time or the giving of notice or both, violate or conflict with, constitute a
breach of or default under, result in the loss of any benefit under, or permit
the acceleration of any obligation under, or otherwise require any action,
approval, order, authorization, registration, declaration or filing with respect
to (a) any term or provision of the charter documents of the Purchaser or
ActiveCare, (b) any Contract to which the Purchaser or ActiveCare is a party,
(c) any judgment, decree or order of any Governmental Entity to which either the
Purchaser or ActiveCare is a party or by which the Purchaser or ActiveCare or
any of their properties are bound or (d) any Permit or Law of any Governmental
Entity or public or regulatory unit, agency or authority applicable to the
Purchaser or ActiveCare, that in any case would be reasonably likely to prevent
or materially delay the performance by the purchase of any of its obligations
under this Agreement or the consummation of any of the transactions contemplated
hereby.
 
Section 5.4.                      Brokers, Finders and Investment Bankers.
 
Neither the Purchaser, nor any officers, directors or employees of the Purchaser
nor any Affiliate of the Purchaser, has employed any broker, finder or
investment banker or incurred any Liability for any investment banking fees,
financial advisory fees, brokerage fees or finders’ fees in connection with the
transactions contemplated by this Agreement.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 5.5.                      Investigations.
 
To the Knowledge of ActiveCare and Purchaser, neither the Purchaser nor any
Affiliate of Purchaser is the subject of any investigation by the Securities and
Exchange Commission or by any Governmental Entity and no basis exists for any
such investigation that would be material to the Purchaser or such Affiliate’s
finances, operations, or prospects.
 
Section 5.6.                      Offering Exemption.
 
Assuming the accuracy of the representations and warranties of the Sellers in
Section 4.24, the ActiveCare Shares to be issued by ActiveCare as set forth in
this Agreement will be issued pursuant to valid exemptions from registration
under the Securities Act and all applicable state securities or “blue sky” laws.
 
Section 5.7.                      ActiveCare Shares.
 
As of the date of issuance, the ActiveCare Shares will have been duly authorized
and will be validly issued, fully paid and non-assessable.  The authorized
capital stock of ActiveCare consists of 50,000,000 shares of Common Stock and
10,000,000 shares of Preferred Stock.  As of September 30, 2012, (i)
approximately 46,369,771 shares of ActiveCare Common Stock were issued and
outstanding, (ii) 480,000 shares of non-voting Series C Preferred Stock were
issued and outstanding, (iii) approximately 491,503 shares of Series D Preferred
Stock were issued and outstanding, (iv) options to purchase approximately
13,865,871 shares of ActiveCare Common Stock were issued and outstanding
pursuant to ActiveCare’s stock option plans and (v) 0 shares of ActiveCare
Common Stock were reserved for future issuance pursuant to ActiveCare’s stock
option plans.  ActiveCare will have as of the Closing Date a sufficient number
of authorized shares available to issue the ActiveCare Shares.  The ActiveCare
Shares when issued will be free of restrictions on transfer other than the
restrictions on transfer under this Agreement and under applicable state and
federal securities laws.  Except as set forth in this Section 5.7, there are no
options, warrants or other rights outstanding to purchase any of ActiveCare’s
authorized but unissued capital stock.  [Note information required from
ActiveCare.]
 
Section 5.8.                      Reporting Status.
 
Since October 1, 2009, ActiveCare has filed or furnished with the Securities and
Exchange Commission (the “SEC”) all of the documents (each, an “Exchange Act
Document”) that ActiveCare was required to file or furnish under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).  As of the date of filing
thereof, each Exchange Act Document (a) complied in all material respects with
the requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to such Exchange Act Document and (b) to the
Knowledge of ActiveCare, did not at the time they were filed contain any untrue
statement of a material fact or omit to state a material fact required to be
stated in such Exchange Act Document or necessary in order to make the
statements in such Exchange Act Documents, in light of the circumstances under
which they were made, not misleading.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 5.9.                      Litigation.
 
There is no action, suit, proceeding, claim, arbitration or investigation that
has not been disclosed in the Exchange Act Documents or that, since the date of
the latest Exchange Act Document, would give rise to a requirement that
ActiveCare file a Current Report on Form 8-K or otherwise would be required to
be disclosed under Item 103 for Regulation S-K in any future filing by
ActiveCare with the SEC.
 
ARTICLE VI
CERTAIN COVENANTS AND AGREEMENTS
 
Section 6.1.                      Consents; Liens.
 
(a)           To the extent that third party consents relating to (i) Assumed
Contracts and (ii) all other Assets (subject to regulatory and other third party
procedures) have not been obtained by the Sellers as of the Closing, the Sellers
shall, during the remaining term of such Assumed Contracts and other Assets (the
“Non-Assignable Contracts”), use each of their respective commercially
reasonable efforts to (a) obtain the consent of the applicable third party,
(b) make the benefit of such Non-Assignable Contracts and other Assets available
to the Purchaser and (c) enforce at the request of the Purchaser and at the
expense and for the account of the Purchaser, any rights of the Sellers arising
from such Non-Assignable Contracts and other Assets against the other party or
parties thereto (including the right to elect or terminate any such
Non-Assignable Contracts in accordance with the terms thereof).  The Sellers
will not take any action or suffer any omission which would limit or restrict or
terminate in any material respect the benefits to the Purchaser of such
Non-Assignable Contracts or other Assets unless, in good faith and after
consultation with and prior written notice to the Purchaser, the Sellers are
ordered orally or in writing to do so by a Governmental Entity of competent
jurisdiction or the Sellers are otherwise required to do so by Law; provided
that if any such order is appealable, the Sellers will, at the Sellers’ cost and
expense, take such actions as are reasonably requested by the Purchaser to file
and pursue such appeal and to obtain a stay of such order.  With respect to any
such Non-Assignable Contract or other Assets as to which the necessary approval
or consent for the assignment or transfer to the Purchaser is obtained following
the Closing, the Sellers shall transfer such Non-Assignable Contract to the
Purchaser by execution and delivery of an instrument of conveyance reasonably
satisfactory to the Purchaser within three (3) Business Days following receipt
of such approval or consent. The Purchaser shall cooperate promptly and fully
with all reasonable requests from any third party, and all reasonable requests
from the Sellers, in each case, relating to an approval or consent to assignment
of one or more Assumed Contracts.  Notwithstanding anything in this
Section 6.1(a) to the contrary, the Purchaser shall be responsible for the
expense of transferring, assigning, or reissuing Permits (including provider
numbers).  For the avoidance of doubt, the provisions of this Section 6.1(a)
shall apply to any Real Property Leases that qualify as Non-Assignable
Contracts.
 
(b)           To the extent that, as of the Closing, (i) any Liens other than
Permitted Liens relating to the Assets, the Business or the Sellers have not
been released or (ii) any evidence of the release of any Liens other than
Permitted Liens relating to the Assets, the Business or the Sellers has not been
obtained or delivered to the Purchaser, the Sellers shall use each of their
respective best efforts to have such Liens released and/or such evidence
obtained and delivered to the Purchaser as soon as possible, at the Sellers’
expense.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 6.2.                      Public Announcements.  Subject to their
respective legal obligations, the Purchaser and the Sellers shall consult with
one another regarding the timing and content of all announcements regarding any
aspect of this Agreement or the transactions contemplated hereby to the
financial community, Governmental Entities, employees, customers or the general
public and shall use reasonable efforts to agree upon the text of any such
announcement prior to its release. Notwithstanding the foregoing, none of the
Sellers shall publicly announce the existence of the Agreement, the terms of the
Agreement or the transactions contemplated hereby until the Purchaser or
ActiveCare files with the SEC a Current Report on Form 8-K regarding this
Agreement. The Purchaser or its Affiliate shall give the Sellers prompt written
notice of the filing of such Form 8-K. In addition, the Purchaser shall be
responsible for the timing and content of communications to customers of the
Sellers and acknowledges that it has already made some such communications in
the course of its due diligence and/or in preparation for the closing of the
transactions contemplated hereby.
 
Section 6.3.                      Insurance.  If requested by the Purchaser, the
Sellers shall in good faith cooperate with the Purchaser and take all actions
reasonably requested by the Purchaser, at Purchaser’s sole expense and no
additional risk to the Sellers, for deductible, stop loss or similar provisions
that are necessary or desirable to permit the Purchaser to have available to it
following the Closing the benefits (whether direct or indirect) of the insurance
policies maintained by or on behalf of the Sellers with respect to the Business,
the Assets or the Assumed Liabilities that are currently in force.
 
Section 6.4.                      Non-Competition.
 
(a)           Until three (3) years after the Closing Date (the “Three Year
Non-Compete Period”), neither the Sellers nor their Affiliates Rob Gallup and
Shawn Ross (together with the Sellers, collectively the “Restricted Sellers”)
shall, and neither the Sellers nor the Restricted Sellers shall permit their
respective Affiliates to, directly or indirectly, own, manage, control,
participate in, consult with, render services for, or in any manner engage in or
represent any business within any Restricted Territory that is competitive with
the business of the Purchaser and its Affiliates, including in particular, the
Business conducted by Sellers and purchased from Sellers hereunder (the
“Restricted Business”) or any product of the Restricted Business. As used in
this Agreement, “Restricted Territory” means any portion of the United States.
 
(b)           Nothing herein shall prohibit the Sellers from being a passive
owner of not more than one percent (1.0%) of the outstanding stock of any class
of a corporation which is publicly traded, so long as the Sellers have no active
participation in the business of such corporation.
 
(c)           The Restricted Sellers understand that the foregoing restrictions
may limit the their ability to earn a livelihood in a business similar to the
Business, but nevertheless believe that each Restricted Seller has received and
will receive sufficient consideration and other benefits as provided hereunder
to clearly justify such restrictions which, in any event (given each Restricted
Seller’s education, skills and ability), the Restricted Sellers do not believe
would prevent them from otherwise earning a living.  Each Restricted Seller has
carefully considered the nature and extent of the restrictions placed upon him,
her or it by this Agreement, and hereby acknowledges and agrees that the same
are reasonable in time, scope and territory, do not confer a benefit upon the
Purchaser or any of its Affiliates disproportionate to the detriment of the
Restricted Sellers, are reasonable and necessary for the protection of the
Purchaser and its Affiliates and are an essential inducement to the Purchaser to
consummate the transactions contemplated by this Agreement.
 
 
28

--------------------------------------------------------------------------------

 
 
(d)           If, at the time of enforcement of this Section 6.4, a court or
arbitrator holds that the restrictions stated herein are unreasonable under the
circumstances then existing, the Parties agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area determined to be reasonable under the
circumstances by such court or arbitrator, as applicable.
 
(e)           The Sellers and each Restricted Seller covenants and agrees that
the Sellers and such Restricted Seller will not seek to challenge the
enforceability of the covenants contained in this Section 6.4 against the
Purchaser or ActiveCare, nor will any of them assert as a defense to any action
seeking enforcement of the provisions contained in this Section 6.4 (including
an action seeking injunctive relief) that such provisions are not enforceable
due to lack of sufficient consideration received by the Restricted Sellers.  The
Parties hereto agree and acknowledge that money damages would be an inadequate
remedy for any breach of this Section 6.4.  Therefore, in the event of a breach
or threatened breach by the Restricted Sellers of this Section 6.4, the
Purchaser or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions of this Section 6.4 (without
posting a bond or other security).
 
Section 6.5.                      No Intent to Induce Referrals.  Each of the
Purchaser and the Sellers acknowledges and agrees that no portion of the
Purchase Price payable by the Purchaser to the Sellers pursuant to this
Agreement is intended to represent a payment for any referral of future business
to the Purchaser, or to any of the Purchaser’s officers, directors, employees,
or Affiliates, that is prohibited by 42 U.S.C. §1320a-7b, commonly referred to
as the “Anti-Kickback Statute.”
 
Section 6.6.                      Cooperation.
 
(a)           The Purchaser and the Sellers shall reasonably cooperate with each
other in connection with the preparation or audit of any Tax Return(s) and any
Tax claim or litigation in respect of the Business and the Assets, which
cooperation shall include, but not be limited to, making reasonably available
documents and employees at the expense of the requesting party for the
documented out-of-pocket costs of the providing party, if any, capable of
providing information or testimony.
 
(b)           The Purchaser and the Sellers shall reasonably cooperate with each
other in making available, at the expense of the requesting party for the
documented out-of-pocket costs of the providing party and subject to reasonable
security and confidentiality requirements, documents and employees of the
Purchaser, if any, capable of providing information or testimony regarding any
matter related to the Sellers for which the Sellers or either of them retains or
may retain a duty or obligation following the Closing, including those duties or
obligations arising under Section 6.12 herein.
 
 
29

--------------------------------------------------------------------------------

 
 
Section 6.7.                      Transfer Taxes.  All excise, sales, use, value
added, registration stamp, recording, documentary, conveyancing, franchise,
property, transfer, gains and similar Taxes (collectively, “Transfer Taxes”)
incurred in connection with the transactions contemplated by this Agreement
shall be borne by the Sellers.  The Purchaser and the Sellers shall cooperate in
providing each other with any appropriate resale exemption certifications and
other similar documentation.  The Party that is required by applicable law to
make the filings, reports, or returns with respect to any applicable Transfer
Taxes shall do so, and the other Party shall cooperate with respect thereto as
necessary.
 
Section 6.8.                      Employees.
 
(a)           Commencing on the Closing Date, the Sellers shall terminate all
employees of the Business who are actively at work on the Closing Date, and, at
the Purchaser’s sole discretion, the Purchaser may offer employment, on an “at
will” basis, to any such employees.
 
(b)           The Sellers shall be solely responsible and the Purchaser shall
have no obligations whatsoever for any compensation or other amounts payable to
any employee (or former employee) of the Sellers, including, without limitation,
bonus, salary (including, without limitation, salary related to overtime and
work-related travel), fringe, pension or profit sharing benefits, or severance
pay payable to any employee (or former employee) of the Sellers for any period
relating to the service with the Sellers at any time prior to the Effective Time
(except accrued vacation and sick days as set forth on Schedule 2.4(b)) and the
Sellers shall pay all such amounts to all entitled employees on or prior to the
Effective Time or otherwise in accordance with its routine payroll procedures.
 
(c)           The Sellers shall remain solely responsible for the satisfaction
of all claims for medical, dental, life insurance, health accident or disability
benefits brought by or in respect of employees (or former employees), agents or
“leased” employees of the Sellers which claims relate to events occurring prior
to the Effective Time.  The Sellers also shall remain solely responsible for all
worker’s compensation claims of any employees (or former employees), agents or
“leased” employees of the Sellers which relate to events occurring prior to the
Effective Time.  The Sellers shall pay, or cause to be paid, all such amounts to
the appropriate Persons as and when due.
 
Section 6.9.                      Cooperation with Financial Statements.  The
Sellers will cooperate with the Purchaser and provide reasonable assistance to
the Purchaser (including causing its personnel to be available for interviews
during normal working hours and subject to the Sellers’ reasonable security and
confidentiality requirements) in connection with the preparation by the
Purchaser or its Affiliates or accountants and other representatives of any
historical or pro forma financial statements.
 
Section 6.10.                      Philippines Bonus Reimbursement.  The
Seller’s shall reimburse the Purchaser an amount equal to (x) two-thirds of the
actual aggregate amount Green Wire Outsourcing pays to its employees in the
Philippines as a bonus for calendar year 2012, which amount shall be determined
substantially in accordance with past practices, (the “Philippines Bonus
Amount”), less (y) $12,593.02, less (z) the Estimated Philippines Bonus
Reimbursement Amount (the “Final Philippines Bonus Reimbursement Amount”).  When
the Philippines Bonus Reimbursement Amount has been paid in full to the
applicable employees, the Purchaser shall notify the Sellers’ in writing of its
calculation of the Final Philippines Bonus Reimbursement Amount.  If the Final
Philippines Bonus Amount is a positive amount, then the Purchaser may offset
such amount from the amount of its then next payment due to the Sellers under
the Purchaser’s Promissory Notes with such offset amount being allocated among
the Sellers ratably in accordance with the allocation of the Purchase Price
among the Sellers set forth on Schedule 3.3.  If the Final Philippines Bonus
Reimbursement Amount is a negative amount, then the Purchaser shall pay such
amount to the Sellers with the next payment due to the Sellers under the
Purchaser’s Promissory Notes with such offset amount being allocated among the
Sellers ratably in accordance with the allocation of the Purchase Price among
the Sellers set forth on Schedule 3.3.  The parties agree that the Final
Philippines Bonus Reimbursement Amount shall in no event exceed $5,000 either in
the positive or the negative.
 
 
30

--------------------------------------------------------------------------------

 
 
Section 6.11.                      Restrictions on ActiveCare Shares.  Except as
otherwise provided in Section 4.24(b) the Sellers shall not, without the prior
written consent of the Purchaser (which consent shall not be withheld
unreasonably), directly or indirectly, sell, offer, contract or grant any option
to sell (including, without limitation, any short sale), pledge, transfer,
establish an open “put equivalent position” within the meaning of Rule 16a-1(h)
under the Exchange Act, or otherwise dispose of (each, a “Transfer”) any
ActiveCare Shares, options or warrants to acquire ActiveCare Shares, or
securities exchangeable or exercisable for or convertible into ActiveCare Shares
currently or hereafter owned either of record or beneficially (as defined in
Rule 13d-3 under the Exchange Act) by the Sellers (or such spouse or family
member), or publicly announce an intention to do any of the foregoing, for a
period commencing on the date hereof and continuing through the close of trading
six months after the first day of the first full month following the Closing
Date.  Thereafter, each Seller shall be permitted to Transfer up to one-third
(1/3) of the sum of (i) the number of ActiveCare Shares originally issued to
such Seller pursuant to this Agreement plus (ii) the number of ActiveCare Shares
transferred to such Seller by any other Seller pursuant to Section 4.24(b), in
each successive three month period, without the prior written consent of the
Purchaser.  If a Seller elects to not Transfer all or a portion of the
ActiveCare Shares he or she is permitted to so Transfer in any three month
period, such Seller may Transfer, upon five (5) Business Days written notice to
the Purchaser, all or a portion of such un-Transferred ActiveCare Shares in any
subsequent three month period, in addition to the ActiveCare Shares that could
otherwise be Transferred by the Seller in such subsequent three month
period.  At the end of the third (3rd) three-month period, no restrictions on
the Transfer of the ActiveCare Shares other than those imposed by Rule 144 of
the Securities Act or other applicable securities laws shall exist, and no
notice to Purchaser of a Seller’s intent to Transfer the ActiveCare Shares shall
be required.
 
Section 6.12.                      [Reserved.]
 
Section 6.13.                      Retained Employees.  Within twenty (20) days
following Closing, the Purchaser shall deliver to Andrew Ball and David Lee
(each a “Retained Employee”) offers of employment on terms reasonably acceptable
to the Retained Employees and the Purchaser.
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE VII
DELIVERIES AT CLOSING
 
 
Section 7.1.                      Deliveries by the Sellers.
 
At the Closing, the Sellers, as applicable, shall deliver the following items to
Purchaser, each in form and substance satisfactory to Purchaser, in its sole
discretion:
 
(a)           Consents. All written consents (or waivers with respect to
thereto) as described on Schedule 4.11 (all such consents and waivers shall be
in full force and effect);
 
(b)           Sellers’ Debt; Release of Liens. Evidence of satisfaction of all
obligations for Sellers’ Debt (including any interest, prepayment premiums or
penalties and other fees and charges), including (i) true, correct and complete
payoff letters, which shall state that, if payment of the amounts set forth in
the payoff letters is paid to the parties entitled to such amounts on the
Closing Date, such parties will release any and all Liens that they or their
Affiliates may have with respect to the Sellers or any of their respective
assets and will take all actions necessary to effectuate such release (including
executing and delivering to the Purchaser all reasonably necessary documentation
in form suitable for filing with all appropriate Governmental Entities) and
(ii) satisfactory evidence that all Liens affecting the Assets have been
released;
 
(c)           [Reserved.]
 
(d)           Ancillary Documents.
 
(i)           executed deeds, bills of sale, instruments of assignment,
certificates of title and other conveyance documents, dated the Closing Date,
transferring to the Purchaser all of the Sellers’ right, title and interest in
and to the Assets, together with possession of the Assets, including the Bill of
Sale (the “Bill of Sale”) substantially in the form of Exhibit F attached
hereto;
 
(ii)           documents evidencing the assignment of the Assumed Contracts and
the assignment of any Permits, including the Assignment and Assumption Agreement
(the “Assignment and Assumption Agreement”) substantially in the form of Exhibit
G attached hereto;
 
(iii)           a copy of resolutions of the managers and or the members of the
Sellers, as applicable, authorizing the execution, delivery and performance of
this Agreement by the Sellers and a certificate executed by the managers of the
Sellers, dated the Closing Date, certifying that such resolutions were duly
adopted and are in full force and effect;
 
(iv)           copies of all filings and/or notices, if any, made by the Sellers
with Governmental Entities in connection with the consummation of the
transactions contemplated by this Agreement and the Sellers’ Ancillary
Documents;
 
(v)           a certificate of the Secretary of State (or other applicable
office) of the state in which each of the Sellers is organized and qualified to
do business, dated as of a date not more than thirty (30) Business Days prior to
the Closing Date, certifying as to the existence of the Sellers;
 
 
32

--------------------------------------------------------------------------------

 
 
(vi)           a list of all customers on service with the Sellers as of the
Closing Date (the “Customer List”);
 
(vii)           duly executed and delivered Investor Questionnaires from each
Seller;
 
(viii)           a duly executed Security Agreement; and
 
(ix)           all other documents required to be entered into by the Sellers
pursuant to this Agreement or reasonably requested by the Purchaser to convey
the Assets to the Purchaser or to otherwise consummate the transactions
contemplated by this Agreement.
 
Section 7.2.                      Deliveries by the Purchaser to the Sellers.
 
At the Closing, the Purchaser shall deliver the following items to the Sellers:
 
(a)           documents evidencing the assumption of the Assumed Contracts, the
acceptance of Permits and the assumption of the Assumed Liabilities, including
the Assignment and Assumption Agreement;
 
(b)           a copy of the resolutions of the board of directors of the
Purchaser and ActiveCare authorizing the execution, delivery and performance of
this Agreement by the Purchaser and ActiveCare and a certificate of its
secretary or assistant secretary, dated as of the Closing Date, that such
resolutions were duly adopted and are in full force and effect;
 
(c)           [Reserved.]
 
(d)           all other documents required to be entered into or delivered by
the Purchaser at or prior to the Closing pursuant to this Agreement or the
Purchaser Ancillary Documents;
 
(e)           the Purchaser’s Promissory Notes, duly executed by Purchaser;
 
(f)           the Security Agreement, duly executed by the Purchaser; and
 
(g)           the Guaranty, duly executed by ActiveCare.
 
No later than four (4) Business Days following the Closing Date, the Purchaser
shall deliver stock certificates representing the ActiveCare Shares.
 
ARTICLE VIII
CLOSING
 
The closing of the transactions contemplated by this Agreement (the “Closing”),
unless another date is agreed to by the Parties, shall take place at the offices
of Durham Jones & Pinegar, PC, 111 East Broadway, Suite 900, Salt Lake City,
Utah 84111 on November __, 2012 (the “Closing Date”) or at such other place as
the Parties may agree, and will be effective as of the Effective Time.
 
 
33

--------------------------------------------------------------------------------

 
 
ARTICLE IX
INDEMNIFICATION
 
 
Section 9.1.                      Indemnification Obligations of the Sellers.
 
Subject to the limitations set forth in Sections 9.3 and 9.5, and the provisions
of Section 9.6, the Sellers will, jointly and severally, indemnify, defend and
hold harmless the Purchaser and its Affiliates, each of their respective
officers, directors, employees, agents and representatives and each of the
heirs, executors, successors and assigns of any of the foregoing (collectively,
the “Purchaser Indemnified Parties”) from, against and in respect of any and all
claims, Liabilities, losses (whether or not involving a third party claim),
costs, expenses, penalties, fines and judgments (at equity or at law) and
damages whenever arising or incurred (including, without limitation, amounts
paid in settlement, costs of investigation and reasonable attorneys’ fees and
expenses) arising out of, relating to or in connection with:
 
(a)           any Liability of the Sellers arising out of the ownership or
operation of the Assets prior to the Effective Time, except the Assumed
Liabilities;
 
(b)           any breach or inaccuracy of any representation or warranty made by
the Sellers in this Agreement or in the Sellers’ Ancillary Documents;
 
(c)           any breach of any covenant, agreement or undertaking made by the
Sellers in this Agreement or in the Sellers’ Ancillary Documents;
 
(d)           any fraud or willful misconduct of the Sellers in connection with
this Agreement or the Sellers’ Ancillary Documents; and
 
(e)           any fees, expenses or other payments incurred or owed by the
Sellers to any brokers, financial advisors or comparable other Persons retained
or employed by the Sellers in connection with the transactions contemplated by
this Agreement, and the Sellers’ Ancillary Documents.
 
The claims, Liabilities, losses (including, without limitation, diminution in
value of the Assets), costs, expenses (including reasonable attorneys’ and
accountants’ and other professionals’ fees and litigation expenses), penalties,
fines and damages as to which the Purchaser Indemnified Parties are entitled to
indemnification are hereinafter collectively referred to as the “Purchaser
Losses.”
 
Section 9.2.                      Indemnification Obligations of the Purchaser.
 
Subject to the limitations set forth in Sections 9.3 and 9.5, the Purchaser and
ActiveCare will, jointly and severally, indemnify, defend and hold harmless the
Sellers and their respective managers, officers, members, employees, agents and
representatives (collectively, the “Sellers’ Indemnified Parties”) from, against
and in respect of any and all claims, Liabilities, costs, losses (whether or not
involving a third party claim), expenses, penalties, fines and judgments (at
equity or at law) and damages whenever arising or incurred (including, without
limitation, amounts paid in settlement, costs of investigation and reasonable
attorneys’ fees and expenses) arising out of or incurred (including without
limitation, amounts paid in settlement costs of investigation and reasonable
attorneys’ fees and expenses) arising out of, relating to or in connection with:
 
 
34

--------------------------------------------------------------------------------

 
 
(a)           the Purchaser’s failure to perform, discharge or satisfy the
Assumed Liabilities as such Assumed Liabilities come due;
 
(b)           any breach or inaccuracy of any representation or warranty made by
the Purchaser or ActiveCare in this Agreement or in any of the Purchaser
Ancillary Documents;
 
(c)           any breach of any covenant, agreement or undertaking made by the
Purchaser in this Agreement or in any of the Purchaser Ancillary Documents; or
 
(d)           any fraud or willful misconduct of the Purchaser in connection
with this Agreement or the Purchaser Ancillary Documents.
 
The claims, Liabilities, costs, expenses (including reasonable attorneys’ fees
and accountants and other professional fees and litigation expenses), penalties,
fines and damages of the Sellers’ Indemnified Parties described in this
Section 9.2 as to which the Sellers’ Indemnified Parties are entitled to
indemnification are hereinafter collectively referred to as “Sellers’ Losses.”
 
Section 9.3.                      Limitations on Indemnification.
 
(a)           Indemnity Baskets for the Sellers. Subject to Section 9.3(c), the
Purchaser Indemnified Parties shall not have the right to be indemnified
pursuant to Section 9.1(c) for breaches of representations and warranties unless
and until the Purchaser Indemnified Parties shall have incurred on a cumulative
basis aggregate Losses in an amount exceeding $25,000 (the “Indemnity
Threshold”), in which event the right to be indemnified shall apply to all such
Losses, including the amount of the Indemnity Threshold.
 
(b)           Exceptions to the Indemnity Limitations for the Sellers.
 
(i) The amount of any Loss for which the Purchaser Indemnified Parties shall be
entitled to recover under Section 9.1 shall be net of any insurance proceeds
actually received by the Purchaser Indemnified Parties (net of enforcement
costs, deductibles, premium increases and other similar items) in respect of
such Losses.
 
(ii)           The amount of Losses for which the Purchaser Indemnified Parties
shall be entitled to recover under Section 9.1 shall not exceed $500,000 except
any indemnification obligation pursuant to Section 9.1(d) shall not be subject
to such limitation.
 
(c)           Indemnity Limitations for the Purchaser. The Sellers’ Indemnified
Parties shall not have the right to be indemnified pursuant to Section 9.2(c)
for breaches of representations and warranties unless and until the Seller
Indemnified Parties shall have incurred on a cumulative basis aggregate Losses
in an amount exceeding the Indemnity Threshold, in which event the right to be
indemnified shall apply to all such Losses, including the amount of the
Indemnity Threshold.
 
Section 9.4.                      Indemnification Procedure.
 
(a) Promptly after receipt by a Purchaser Indemnified Party or a Sellers’
Indemnified Party (hereinafter collectively referred to as an “Indemnified
Party”) of notice by a third party (including any Governmental Entity) of any
complaint or the commencement of any audit, investigation, action or proceeding
with respect to which such Indemnified Party may be entitled to receive payment
from the other Party for any Purchaser Losses or Sellers’ Losses, as the case
may be, such Indemnified Party will notify the Purchaser or the Sellers, as the
case may be (the “Indemnifying Party”); provided, however, that the failure to
so notify the Indemnifying Party will relieve the Indemnifying Party from
Liability under this Agreement with respect to such claim only if, and only to
the extent that, such failure to notify the Indemnifying Party results in the
forfeiture by the Indemnifying Party of rights and defenses otherwise available
to the Indemnifying Party with respect to such claim.  Such notice shall contain
a copy of such complaint or other notice of commencement. The Indemnifying Party
will have the right, upon written notice delivered to the Indemnified Party
within ten (10) days thereafter of assuming full responsibility for any
Purchaser Losses or Sellers’ Losses, as the case may be, resulting from such
audit, investigation, action or proceeding, to assume the defense of such audit,
investigation, action or proceeding, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of the fees and
disbursements of such counsel.  If, however, the Indemnifying Party declines or
fails to assume the defense of the audit, investigation, action or proceeding on
the terms provided above or to employ counsel reasonably satisfactory to the
Indemnified Party, in either case within such ten (10) day period, then such
Indemnified Party may employ counsel to represent or defend it in any such
audit, investigation, action or proceeding and the Indemnifying Party will pay
the reasonable and documented fees and disbursements of such counsel as
incurred; provided, however, that the Indemnifying Party will not be required to
pay the fees and disbursements of more than one (1) counsel for all Indemnified
Parties in any jurisdiction in any single audit, investigation, action or
proceeding. In any audit, investigation, action or proceeding with respect to
which indemnification is being sought hereunder, the Indemnified Party or the
Indemnifying Party, whichever is not assuming the defense of such action, will
have the right to participate in such matter and to retain its own counsel at
such Party’s own expense.  The Indemnifying Party or the Indemnified Party, as
the case may be, will at all times use reasonable efforts to keep the
Indemnifying Party or the Indemnified Party, as the case may be, reasonably
apprised of the status of the defense of any matter the defense of which they
are maintaining and to cooperate in good faith with each other with respect to
the defense of any such matter.
 
 
35

--------------------------------------------------------------------------------

 
 
(b)           No Indemnified Party may settle or compromise any claim or consent
to the entry of any judgment with respect to which indemnification is being
sought hereunder without the prior written consent of the Indemnifying Party,
unless (i) the Indemnifying Party fails to assume and maintain the defense of
such claim pursuant to Section 9.4(a) or (ii) such settlement, compromise or
consent includes an unconditional release of the Indemnifying Party from all
Liability arising out of such claim. An Indemnifying Party may not, without the
prior written consent of the Indemnified Party, settle or compromise any claim
or consent to the entry of any judgment with respect to which indemnification is
being sought hereunder unless (i) such settlement, compromise or consent
includes an unconditional release of the Indemnified Party from all Liability
arising out of such claim, (ii) does not contain any admission or statement
suggesting any wrongdoing or liability on behalf of the Indemnified Party and
(iii) does not contain any equitable order, judgment or term which in any manner
affects, restrains or interferes with the business of the Indemnified Party or
any of the Indemnified Party’s Affiliates.
 
 
36

--------------------------------------------------------------------------------

 
 
(c)           In the event any Indemnified Party should have a claim for
indemnity against any Indemnifying Party that does not involve a third party
claim, the Indemnified Party shall deliver notice of such claim with reasonable
promptness to the Indemnifying Party.  Such notice shall specify the basis for
such claim.  The failure by any Indemnified party so to notify the Indemnifying
Party shall not relieve the Indemnifying Party from any Liability that it may
have to such Indemnified Party with respect to any claim made pursuant to this
Section 9.4(c), it being understood that notices for claims in respect of a
breach of a representation or warranty must be delivered prior to the expiration
of the survival period for such representation or warranty under
Section 9.5.  If the Indemnifying Party does not notify the Indemnified Party
within thirty (30) calendar days following its receipt of such notice that the
Indemnifying Party disputes its liability to the Indemnified Party under this
Article IX, or the amount thereof, the claim specified by the Indemnified Party
in such notice shall be conclusively deemed a liability of the Indemnifying
Party under this Article IX, and the Indemnifying Party shall pay the amount of
such Liability to the Indemnified Party on demand or, in the case of any notice
in which the amount of the claim (or any portion of the claim) is estimated, on
such later date when the amount of such claim (or such portion of such claim)
becomes finally determined. If the Indemnifying Party has timely disputed its
liability with respect to such claim as provided above, as promptly as possible,
such Indemnifying Party and the Indemnified Party will establish the merits and
amount of such claim (by mutual agreement, litigation, arbitration or otherwise)
and, within five (5) Business Days of the final determination of the merits and
amount of such claim, the Indemnifying Party will pay to the Indemnified Party
immediately available funds in an amount equal to such claim as determined
hereunder.
 
Section 9.5.                      Claims Period.
 
For purposes of this Agreement, a “Claims Period” shall be the period during
which a claim for indemnification may be asserted under this Agreement by an
Indemnified Party.  The Claims Periods under this Agreement shall begin on the
date hereof and terminate as follows:
 
(a)           with respect to Purchaser Losses or Sellers’ Losses arising out of
(x) any covenant or obligation to be performed or complied with prior to the
Closing, or (y) a representation or warranty other than in Sections 4.1
(Organization; Ownership), 4.2 (Authorization), 4.3 (Absence of Restrictions and
Conflicts) or 4.5 (second sentence only) (Title to Assets; Related Matters), the
Claims Period shall terminate on the date that is eighteen (18) months after the
Closing Date; and
 
(b)           with respect to all other Purchaser Losses or Sellers’ Losses, the
Claims Period shall terminate upon the expiration of the applicable statute of
limitation with respect to the underlying claim.
 
Notwithstanding the foregoing, if, prior to the close of business on the last
day of the applicable Claims Period, an Indemnifying Party shall have been
properly notified of a claim for indemnity hereunder specifying the factual
basis of such claim in reasonable detail and such claim shall not have been
finally resolved or disposed of at such date, such claim shall continue to
survive and shall remain a basis for indemnity hereunder until such claim is
finally resolved or disposed of in accordance with the terms hereof.  The
Sellers’ indemnification obligations under this Article IX include, without
limitation, the obligation to pay and reimburse the Purchaser for all Purchaser
Losses, whether or not arising due to third party claims.
 
 
37

--------------------------------------------------------------------------------

 
 
Section 9.6. Payment of Claims; Obligation to Set off.
 
(a)           Subject to the limitations set forth in Section 9.3, any
obligation of the Sellers, as applicable, to indemnify any Purchaser Indemnified
Party under this Article XI shall be satisfied by the Sellers, jointly and
severally, by prompt payment in cash from the Sellers to the Purchaser or the
appropriate Purchaser Indemnified Party, provided the aggregate amount the
Sellers shall be obligated to pay in cash shall be limited to the difference
between (x) the aggregate amount of cash previously received by the Sellers at
the time such indemnification claim arises from the Purchaser in respect of
payments of principal of and interest on Purchaser’s Promissory Notes and from
the sale by the Sellers of the ActiveCare Shares and (y) the aggregate amount of
cash payments made to any Purchaser Indemnified Party in respect of any
indemnification claims (the “Cash Cap”).
 
(b)           Thereafter, to the extent the Sellers make cash payments in the
amount of the Cash Cap and the applicable indemnification claim has not been
satisfied, the Purchaser shall satisfy such remaining indemnification obligation
by reducing any continuing payment obligation (including without limitation
principal or interest) to the Sellers under the Purchaser’s Promissory Notes
(ratably, based upon the amount of the Purchase Price allocated to each Seller)
(a “Note Set Off”). The Purchaser shall deliver a written notice to the Sellers
that sets forth the amount of any Note Set off and the basis therefor.
 
(c)           For any remaining indemnification obligation not satisfied first
pursuant to Section 9.6(a) or (b), the Sellers, jointly and severally, will
satisfy such obligation by prompt payment in cash from the Sellers to the
Purchaser or the appropriate Purchaser Indemnified Party.
 
(d)           The provisions of this Section 9.6 shall not apply to
indemnification obligations pursuant to Section 9.1(d).
 
Section 9.7.                      Sole Remedy for Breach of Representation or
Warranty.
 
Except with respect to claims in connection with fraud or intentional
misrepresentation, upon and after the Closing, the provisions of Article IX of
this Agreement will be the sole and exclusive remedy available to any party to
this Agreement for any misstatement or omission by any other party relating to
any representation or warranty contained herein, and each party hereby
unconditionally waives any other rights that it may have at law or in equity for
any misstatement or omission by any other party from any representation or
warranty contained herein.
 
 
ARTICLE X
MISCELLANEOUS PROVISIONS
 
 
38

--------------------------------------------------------------------------------

 
 
Section 10.1.                      Notices.
 
All notices, communications and deliveries under this Agreement will be made in
writing signed by or on behalf of the Party making the same, will specify the
Section under this Agreement pursuant to which it is given or being made, and
will be delivered personally or by facsimile or other electronic transmission or
sent by registered or certified mail (return receipt requested) or by next day
courier (with evidence of delivery and postage and other fees prepaid) as
follows:
 
To the Purchaser:
 
GWire Corporation
c/o ActiveCare, Inc.
5095 West 2100 South
Salt Lake City, UT 84120
801-974-9474 (Telephone)
801-974-9553 (Facsimile)
E-Mail: macton@activecare.com
 
with a copy to:
 
Durham Jones & Pinegar, PC
111 East Broadway, Suite 900
Salt Lake City, Utah 84111
Attn:   Kevin R. Pinegar
Facsimile: 801-415-3500
E-Mail: kpinegar@djplaw.com
 
To the Sellers:
 
Green Wire, LLC
Rapid Medical Response, LLC
Orbit Medical Response, LLC
c/o BPE Management, LLC
Attn: Shawn Ross
4424 South 700 East, Suite 200
Salt Lake City, Utah 84107
Facsimile: 801-713-5347
E-mail: sross@tibromedical.com
 
with a copy (which shall not constitute notice) to:
 
Dorsey & Whitney LLP
136 So. Main Street, Suite 1000
Salt Lake City, Utah 84101
Attn:  Samuel P. Gardiner
Facsimile:  (801) 880-6941
Email:  gardiner.sam@dorsey.com
 
or to such other representative or at such other address of a Party as such
Party may furnish to the other Parties in writing.  Any notice which is
delivered personally or by facsimile or other electronic transmission in the
manner provided herein shall be deemed to have been duly given to the Party to
whom it is directed upon actual receipt by such Party or its agent.  Any notice
which is addressed and mailed in the manner herein provided shall be
conclusively presumed to have been duly given to the Party to which it is
addressed at the close of business, local time of the recipient, on the fourth
Business Day after the day it is so placed in the mail (or on the first Business
Day after placed in the mail if sent by overnight courier) or, if earlier, the
time of actual receipt.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 10.2.                      Schedules and Exhibits.
 
The Schedules and Exhibits to this Agreement are hereby incorporated into this
Agreement and are hereby made a part of this Agreement as if set out in full in
this Agreement.
 
Section 10.3.                      Assignment; Successors in Interest.
 
No assignment or transfer by any Party of such Party’s rights and obligations
under this Agreement will be made except with the prior written consent of the
other Parties to this Agreement; provided, however, that the Purchaser may
assign any or all of its rights, obligations and interests hereunder without any
such written consent to any Affiliate of the Purchaser or to any of the
Purchaser’s lenders as security for any obligations arising in connection with
the financing of the transactions contemplated hereby; provided, further, that
Purchaser unconditionally guarantees the full and timely performance by each
such assignee of all of Purchaser’s obligations hereunder to the Sellers,
Sellers and the Seller Representative (or any combination thereof).
Notwithstanding the foregoing, any of the Sellers may, without the prior written
consent of and upon reasonable notice to the Purchaser, assign any or all of its
rights (but not its obligations) hereunder to any other of the Sellers, or in
the case of the Sellers, in the course of bona fide estate planning or estate
administration. This Agreement will be binding upon and will inure to the
benefit of the Parties and their successors and permitted assigns, and any
reference to a Party will also be a reference to a successor or permitted
assign.
 
Section 10.4.                      Number; Gender.
 
Whenever the context so requires, the singular number will include the plural
and the plural will include the singular, and the gender of any pronoun will
include the other genders.
 
Section 10.5.                      Captions.
 
The titles, captions and table of contents contained in this Agreement are
inserted in this Agreement only as a matter of convenience and for reference and
in no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision of this Agreement. Unless otherwise specified to the
contrary, all references to Articles and Sections are references to Articles and
Sections of this Agreement and all references to Schedules or Exhibits are
references to Schedules and Exhibits, respectively, to this Agreement.
 
 
Section 10.6.                      Controlling Law; Amendment.
 
This Agreement will be governed by and construed and enforced in accordance with
the internal laws of the State of Utah without reference to its choice of law
rules. This Agreement may not be amended, modified or supplemented except by
written agreement of the Parties.
 
 
40

--------------------------------------------------------------------------------

 
 
Section 10.7.                      Consent to Jurisdiction, Etc.
 
Except as otherwise expressly provided in this Agreement, the Parties hereto
agree that any suit, action or proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement or
the transactions contemplated hereby shall be brought only to the exclusive
jurisdiction of the courts of the State of Utah or the federal courts located in
the State of Utah, and each of the Parties hereby consents to the jurisdiction
of such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum.  The Parties agree that, after a legal dispute
is before a court as specified in this Section 10.7, and during the pendency of
such dispute before such court, all actions, suits, or proceedings with respect
to such dispute or any other dispute, including without limitation, any
counterclaim, cross-claim or interpleader, shall be subject to the exclusive
jurisdiction of such court.  Process in any such suit, action or Proceeding may
be served on any Party anywhere in the world, whether within or without the
jurisdiction of any such court.  Each Party hereto agrees that a final judgment
in any action, suit or Proceeding described in this Section 10.7 after the
expiration of any period permitted for appeal and subject to any stay during
appeal shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by applicable laws.
 
Section 10.8.                      WAIVER OF JURY TRIAL.
 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 10.9.                      Severability.
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement, and any such prohibition or unenforceability in any jurisdiction
will not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by law, the Parties waive any provision of
law which renders any such provision prohibited or unenforceable in any respect.
 
Section 10.10.                                Counterparts.
 
This Agreement may be executed in two (2) or more counterparts (delivery of
which may be by facsimile or via email as a portable document format (.pdf)),
each of which will be deemed an original, and it will not be necessary in making
proof of this Agreement or the terms of this Agreement to produce or account for
more than one (1) of such counterparts.
 
 
41

--------------------------------------------------------------------------------

 
 
Section 10.11.                                Enforcement of Certain Rights.
 
Nothing expressed or implied in this Agreement is intended, or will be
construed, to confer upon or give any Person other than the Parties, and their
successors or permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, or result in such Person being
deemed a third party beneficiary of this Agreement.
 
Section 10.12.                                Waiver.
 
Any agreement on the part of a Party to any extension or waiver of any provision
of this Agreement will be valid only if set forth in an instrument in writing
signed on behalf of such Party. A waiver by a Party of the performance of any
covenant, agreement, obligation, condition, representation or warranty will not
be construed as a waiver of any other covenant, agreement, obligation,
condition, representation or warranty. A waiver by a Party of a condition to
Closing will not be considered as a waiver of any rights to indemnification that
may be claimed by such Party with respect to the matters relating to such waived
condition. A waiver by any Party of the performance of any act will not
constitute a waiver of the performance of any other act or an identical act
required to be performed at a later time.
 
Section 10.13.                                Integration.
 
This Agreement and the documents executed pursuant to this Agreement supersede
all negotiations, agreements and understandings (both written and oral) among
the Parties with respect to the subject matter of this Agreement and constitutes
the entire agreement between and among the Parties. The Parties hereby agree
that for purposes of this Agreement (including, but not limited to,
indemnification obligations) neither Party has made to the other any
representations, warranties or covenants or other disclosures other than those
contained in this Agreement.
 
Section 10.14. Cooperation Following the Closing.
 
Following the Closing, each of the Parties shall deliver to the others such
further information and documents and shall execute and deliver to the others
such further instruments and agreements as the other Party shall reasonably
request to consummate or confirm the transactions provided for in this
Agreement, to accomplish the purpose of this Agreement or to assure to the other
Party the benefits of this Agreement.
 
Section 10.15.                                Transaction Costs.
 
Except as provided above or as otherwise expressly provided herein, (a) the
Purchaser will pay its own fees, costs and expenses incurred in connection with
this Agreement and the transactions contemplated by this Agreement, including
the fees, costs and expenses of its financial advisors, accountants and counsel,
and (b) the Sellers will pay the fees, costs and expenses of the Sellers, the
Seller Representative and the Sellers incurred in connection with this Agreement
and the transactions contemplated by this Agreement, including the fees, costs
and expenses of their financial advisors, accountants and counsel.
 
 
42

--------------------------------------------------------------------------------

 
 
Section 10.16.                                Interpretation; Constructions.
 
(a)           The term “Agreement” means this agreement together with all
Schedules and Exhibits hereto, as the same may from time to time be amended,
modified, supplemented or restated in accordance with the terms hereof. Unless
the context otherwise requires, words importing the singular shall include the
plural, and vice versa. The use in this Agreement of the term “including” means
“including, without limitation.”  The words “herein”, “hereof,” “hereunder”,
“hereby”, “hereto”, “hereinafter”, and other words of similar import refer to
this Agreement as a whole, including the Schedules and Exhibits, as the same may
from time to time be amended, modified, supplemented or restated, and not to any
particular article, section, subsection, paragraph, subparagraph or clause
contained in this Agreement. All references to articles, sections, subsections,
clauses, paragraphs, schedules and exhibits mean such provisions of this
Agreement and the Schedules and Exhibits attached to this Agreement, except
where otherwise stated. The use herein of the masculine, feminine or neuter
forms shall also denote the other forms, as in each case the context may
require.  The use in this Agreement of the terms “furnished,” “provided,”
“delivered,” “made available” and similar terms refers, with respect to the
provision of information and documents to the Purchaser, in addition to the
physical delivery of such information or documents to the Purchaser, to such
information and/or documents as are made available by the Sellers, or any of
their respective employees, consultants, advisors or attorneys.
 
(b)           The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party.
 
(c)           The Sellers hereby acknowledge and agree that he, she or it has
had the opportunity to consult with his, her or its own counsel with respect to
the subject matter of this Agreement, has read and understands all of the
provisions of this Agreement (including the Schedules and Exhibits to this
Agreement) and has had the opportunity to ask questions of, and to seek
additional information from, the Purchaser with respect to each of the matters
set forth in this Agreement (including the Schedules and Exhibits to this
Agreement).
 
[Signature page follows]
 
 
43

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 IN WITNESS WHEREOF, the Parties have caused this Asset Purchase Agreement to be
duly executed, as of the date first above written.
 
SELLERS
 
RAPID MEDICAL RESPONSE, LLC
 
 
By:
 
Name:
 
Title:
 
GREEN WIRE, LLC
 
 
By:
 
Name:
 
Title:
 
ORBIT MEDICAL RESPONSE, LLC
 
 
By:
 
Name:
 
Title:
 

 


 
44

--------------------------------------------------------------------------------

 
 
PURCHASER
 
GWIRE CORPORATION
 
   
By:
   
 
Name:
   
 
Title:
   

 


 
 
The undersigned hereby agree to be bound by the provisions of Section 6.4 of
this Agreement.
 
 
________________________

 
Rob Gallup
 
 
 
_________________________
 
Shawn Ross
 
 


 
 
45

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
FORM OF PURCHASERS’ PROMISSORY NOTE
 


 
46

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
 
SECURITY AGREEMENT
 


 
47

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
 
GUARANTY
 


 
48

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
 
OWNERSHIP PERCENTAGES OF SELLERS
 
 
49

--------------------------------------------------------------------------------

 


 
EXHIBIT E
 
 
INVESTOR QUESTIONNAIRE
 


 
50

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
 
BILL OF SALE
 


 
51

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
 
 
52

--------------------------------------------------------------------------------

 